EXHIBIT 10.37

AGREEMENT OF LIMITED PARTNERSHIP

OKLA ENERGY PARTNERS LP

Dated as of May 20, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page ARTICLE I FORMATION OF PARTNERSHIP    1  

Section 1.1.

   Formation.    1  

Section 1.2.

   Name.    1  

Section 1.3.

   Business.    1  

Section 1.4.

   Places of Business, Registered Agent and Addresses.    2  

Section 1.5.

   Term.    2  

Section 1.6.

   Filings.    2 ARTICLE II CERTAIN DEFINITIONS AND REFERENCES    3  

Section 2.1.

   Certain Defined Terms.    3  

Section 2.2.

   References and Construction.    11 ARTICLE III CAPITALIZATION    12  

Section 3.1.

   Capital Contributions of General Partner.    12  

Section 3.2.

   Capital Contributions of Limited Partner.    13  

Section 3.3.

   Request for Additional Capital Contributions of Limited Partner.    15  

Section 3.4.

   Reduced Capital Contributions of a Partner.    18  

Section 3.5.

   Payments of Capital Contributions.    18  

Section 3.6.

   Non-Payment of Capital Contributions.    19  

Section 3.7.

   Interest on and Return of Capital Contributions.    21  

Section 3.8.

   Payments and Advances by General Partner.    21 ARTICLE IV ALLOCATIONS AND
DISTRIBUTIONS    22  

Section 4.1.

   Allocation of Costs and Expenses.    22  

Section 4.2.

   Allocation of Revenues.    22  

Section 4.3.

   Income Tax Allocations.    23  

Section 4.4.

   Distributions.    26 ARTICLE V PARTNERSHIP PROPERTY    27  

Section 5.1.

   Title to Partnership Property.    27  

Section 5.2.

   Acquisition of the Properties.    27  

Section 5.3.

   Additional Acquisitions.    27  

Section 5.4.

   Lease Sales.    29  

Section 5.5.

   Sales of Production.    29  

Section 5.6.

   Operations on Partnership Leases.    29  

Section 5.7.

   Hedge Arrangement.    30  

Section 5.8.

   Production.    31  

Section 5.9.

   Environmental, Health and Safety Program.    31 ARTICLE VI MANAGEMENT    31  

Section 6.1.

   Power and Authority of General Partner.    31  

Section 6.2.

   Certain Restrictions on General Partner’s Power and Authority.    31  

Section 6.3.

   Duties and Services of General Partner.    33



--------------------------------------------------------------------------------

 

Section 6.4.

   Liability of General Partner.    34  

Section 6.5.

   Limitations on Indemnification.    35  

Section 6.6.

   Costs, Expenses and Reimbursement.    35  

Section 6.7.

   Organization and Third Party Acquisition Costs.    36  

Section 6.8.

   Insurance.    37  

Section 6.9.

   Tax Elections.    37  

Section 6.10.

   Tax Returns.    38  

Section 6.11.

   Appointment of Trustee to Receive Payments.    38  

Section 6.12.

   Texas Margin Tax Sharing Arrangement.    39

ARTICLE VII RIGHTS AND OBLIGATIONS OF LIMITED PARTNER

   39  

Section 7.1.

   Rights of Limited Partner.    39  

Section 7.2.

   Limitations on Limited Partner.    39  

Section 7.3.

   Liability of Limited Partner.    39  

Section 7.4.

   Access of Limited Partner to Data.    40  

Section 7.5.

   Withdrawal and Return of Capital Contribution.    40

ARTICLE VIII BOOKS, RECORDS, REPORTS AND BANK ACCOUNTS

   40  

Section 8.1.

   Capital Accounts, Books and Records.    40  

Section 8.2.

   Reports.    42  

Section 8.3.

   Bank Accounts.    45  

Section 8.4.

   Information Relating to the Partnership.    46  

Section 8.5.

   Certain Notices.    46

ARTICLE IX ASSIGNMENTS OF INTERESTS AND SUBSTITUTIONS

   46  

Section 9.1.

   Assignments by Limited Partner.    46  

Section 9.2.

   Assignment by General Partner.    47  

Section 9.3.

   Merger or Consolidation.    47  

Section 9.4.

   Removal of General Partner.    47  

Section 9.5.

   Right of General Partner Upon Removal.    48  

Section 9.6.

   Right of First Offer.    49

ARTICLE X WINDING-UP, LIQUIDATION AND TERMINATION

   49  

Section 10.1.

   Winding-Up.    49  

Section 10.2.

   Withdrawal by General Partner and Reconstitution.    50  

Section 10.3.

   Liquidation and Termination.    51  

Section 10.4.

   Cancellation of Certificate.    53

ARTICLE XI REPRESENTATIONS AND WARRANTIES

   53  

Section 11.1.

   Representations and Warranties of General Partner.    53  

Section 11.2.

   Representations and Warranties of Limited Partner.    56

ARTICLE XII MISCELLANEOUS

   57  

Section 12.1.

   Notices.    57  

Section 12.2.

   Amendments.    57  

Section 12.3.

   Partition.    57  

Section 12.4.

   Entire Agreement.    58  

Section 12.5.

   No Waiver.    58



--------------------------------------------------------------------------------

 

Section 12.6.

   Applicable Law.    58  

Section 12.7.

   Successors and Assigns.    58  

Section 12.8.

   Exhibits.    58  

Section 12.9.

   Survival of Representations and Warranties.    58  

Section 12.10.

   No Third Party Benefit.    58  

Section 12.11.

   Public Announcements.    58  

Section 12.12.

   Counterparts.    58  

Section 12.13.

   Confidentiality.    59



--------------------------------------------------------------------------------

AGREEMENT OF LIMITED PARTNERSHIP

OKLA ENERGY PARTNERS LP

THIS AGREEMENT OF LIMITED PARTNERSHIP (this “Agreement”) is made and entered
into this 20th day of May, 2008, by and between Catena Oil & Gas LLC, a Texas
limited liability company (herein sometimes called the “General Partner”), and
EFS O&G, LLC, a Delaware limited liability company (herein sometimes called the
“Limited Partner”). In consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:

ARTICLE I

FORMATION OF PARTNERSHIP

Section 1.1. Formation. Subject to the provisions of this Agreement, the parties
hereto do hereby form a limited partnership (the “Partnership”) pursuant to the
provisions of the Texas Limited Partnership Law, as provided in §1.008 of the
Texas Business Organizations Code (such provisions, as amended from time to
time, or any successor statute or statutes thereto, being called the “TLPL”).

Section 1.2. Name. The name of the Partnership shall be OKLA Energy Partners LP.
Subject to all applicable laws, the business of the Partnership shall be
conducted in the name of the Partnership unless the law of some jurisdiction in
which the Partnership does business requires that the business of the
Partnership be conducted under another name. In such a case, the business of the
Partnership in such jurisdiction may be conducted under such other name or names
as the General Partner shall determine to be necessary so long as it does not
affect adversely the limited liability of the Limited Partner hereunder or
jeopardize in any manner the title to or ownership of any Partnership Oil and
Gas Properties or other assets. The General Partner shall cause to be filed on
behalf of the Partnership such partnership or assumed or fictitious name
certificate or certificates or similar instruments as may from time to time be
required by law.

Section 1.3. Business. Subject to the other provisions of this Agreement, the
business of the Partnership shall be: (a) to acquire the Properties; (b) to
acquire additional Leases; (c) to hold, maintain, renew, explore, drill, develop
and operate the Oil and Gas Properties and such additional Leases; (d) to
produce, collect, store, treat, deliver, market, sell or otherwise dispose of
oil, gas and related hydrocarbons and minerals from the Oil and Gas Properties
and such additional Leases; (e) to farm-out, sell, abandon and otherwise dispose
of the Properties, additional Leases and other Partnership assets; (f) to enter
into swaps, options, future contracts, notional principal contracts, and other
transactions to hedge or to otherwise minimize the risk associated with the
fluctuation of prices to be received by the Partnership from the sale of oil,
gas and related hydrocarbons and minerals from the Oil and Gas Properties and
any additional Leases acquired pursuant to the terms hereof; and (g) to take all
such other actions incidental to any of the foregoing as the General Partner may
determine to be necessary or appropriate. Except as approved in advance by the
Limited Partner, the Partnership shall not (i) acquire (A) any carbon-dioxide
removal, sulfur removal or other equipment for the processing or treatment of
gas or other hydrocarbons, whether on or off the Oil and Gas Properties or
additional Leases acquired pursuant to the terms hereof (other than equipment
acquired as part of



--------------------------------------------------------------------------------

and at the same time as the acquisition of the Oil and Gas Properties or an
additional Lease or otherwise in accordance with this Agreement), (B) any
refining facilities, or (C) any transportation facilities except pipelines and
gathering systems connecting the Oil and Gas Properties or additional Leases
acquired pursuant to the terms of this Agreement with other gathering systems or
transmission pipelines or (ii) engage in the contract drilling business or any
other business except as expressly permitted herein.

Section 1.4. Places of Business, Registered Agent and Addresses.

(a) The principal United States office and place of business of the Partnership
and its street address shall be 110 Cypress Station Drive, Suite 220, Houston,
Texas 77090. The General Partner, at any time and from time to time, may change
the location of the Partnership’s principal United States office and place of
business as the General Partner shall determine to be necessary or appropriate,
provided notice thereof is concurrently given to the Limited Partner.

(b) The registered office of the Partnership in Texas shall be 110 Cypress
Station Drive, Suite 220, Houston, Texas 77090, and the registered agent for
service of process on the Partnership shall be the General Partner, an entity
whose business address is the same as the Partnership’s registered office. The
General Partner, at any time and from time to time, may change the Partnership’s
registered office or registered agent or both by complying with the applicable
provisions of the TLPL and giving concurrent notice thereof to the Limited
Partner and may establish, appoint and change additional registered offices and
registered agents of the Partnership in such other states as the General Partner
shall determine to be necessary or advisable.

Section 1.5. Term. The Partnership shall be formed and commence upon the
completion of filing for record of an initial certificate of formation of the
Partnership with the Secretary of State of the State of Texas and shall continue
in existence until May 20, 2028, unless sooner terminated in accordance with
Article X.

Section 1.6. Filings. Upon the request of the General Partner, the Limited
Partner shall promptly execute and deliver all such certificates and other
instruments conforming hereto as shall be necessary for the General Partner to
accomplish all filing, recording, publishing and other acts appropriate to
comply with all requirements for the formation and operation of the Partnership
as a limited partnership under the laws of the State of Texas and for the
qualification or reformation and operation of the Partnership as a limited
partnership in all other jurisdictions where the Partnership shall propose to
conduct business. Prior to the conducting of any business in any jurisdiction,
the General Partner shall: (a) to the full extent necessary to establish limited
liability for the Limited Partner under the laws of such jurisdiction and
otherwise to comply with the laws of such jurisdiction, cause the Partnership to
comply with all requirements for the registration, qualification or reformation
of the Partnership to conduct business as a limited partnership in such
jurisdiction and (b) at the request of the Limited Partner, obtain an opinion of
reputable counsel in such jurisdiction satisfactory in all respects to the
Limited Partner as to such registration, qualification or reformation and as to
the limited liability of the Limited Partner under the laws of such
jurisdiction. Thereafter, the General Partner shall cause the Partnership to
continue to comply with all such requirements and all other requirements
necessary to maintain the limited liability of the Limited Partner in each
jurisdiction where the Partnership does business and, upon request of the
Limited Partner, the General Partner shall furnish to the



--------------------------------------------------------------------------------

Limited Partner an opinion or opinions of legal counsel for the Partnership as
to compliance with such requirements and such limited liability.

ARTICLE II

CERTAIN DEFINITIONS AND REFERENCES

Section 2.1. Certain Defined Terms.

(a) When used in this Agreement, the following terms shall have the respective
meanings assigned to them in this Section 2.1:

“Acquisition Cost” means, (i) with respect to the purchase by the Partnership
from the General Partner or its Affiliates of any Lease other than the Oil and
Gas Property, the costs as described in clause (ii) immediately below incurred
by the General Partner and/or its Affiliates in acquiring such Lease and
(ii) with respect to the acquisition by the Partnership of any Lease other than
those purchased pursuant to clause (i) immediately above, the sum of (A) the
price paid or contractually agreed to be paid for such Lease to the lessor,
assignor or grantor of such Lease, including lease bonuses, advance rentals and
other acquisition costs and (B) title examination costs, broker’s commissions,
attorneys’ fees, due diligence fees, filing fees, recording costs, and transfer
and sales taxes, if any, and other similar costs incurred with respect to such
Lease in connection with its acquisition, but excluding any actual, allocated or
imputed interest expense.

“Adjusted Capital Account” means the capital account maintained for each Partner
as of the end of each fiscal year (i) increased by (A) the amount of any unpaid
Capital Contributions unconditionally agreed to be contributed by such Partner
under Article III, if any, (B) an amount equal to such Partner’s allocable share
of the Partnership’s Minimum Gain, as computed on the last day of such fiscal
year in accordance with applicable Treasury Regulations, and (C) the amount of
Partnership liabilities allocable to such Partner under Section 752 of the
Internal Revenue Code with respect to which such Partner bears the economic risk
of loss to the extent such liabilities do not constitute Partner Nonrecourse
Debt, and (ii) reduced by (A) the amount of all depletion deductions reasonably
expected to be allocated to such Partner in subsequent years and charged to such
Partner’s capital account, (B) the amount of all losses and deductions
reasonably expected to be allocated to such Partner in subsequent years under
Sections 704(e)(2) and 706(d) of the Internal Revenue Code and Treasury
Regulation §1.751-1(b)(2)(ii), and (C) the amount of all distributions
reasonably expected to be made to such Partner to the extent they exceed
offsetting increases to such Partner’s capital account that are reasonably
expected to occur during (or prior to) the year in which such distributions are
reasonably expected to be made.

“Adjusted Purchase Price” means 79.25% of the “Adjusted Purchase Price”, as such
term is defined in the Purchase Agreement.

“Affiliate” means (i) any person directly or indirectly owning, controlling or
holding with power to vote 10% or more of the outstanding voting securities of
the General Partner, (ii) any person 10% or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held with power to
vote by the General Partner, (iii) any person directly or indirectly
controlling, controlled by or under common control with the General Partner,
(iv) any officer, director, member, manager or partner of the General Partner or
any person described in



--------------------------------------------------------------------------------

clause (i), (ii), or (iii) of this paragraph, or (v) any person related by
blood, adoption or marriage to any person referred to in clause (iii) or
clause (iv) of this paragraph. As used in this Agreement, the term “person”
shall include an individual, an estate, a corporation, a partnership, a limited
liability company, an association or other entity, a joint stock company and a
trust.

“Agreed Rate” means a rate per annum which is equal to the lesser of (i) a rate
which is one percent (1%) above the prime rate of interest of JPMorgan Chase
Bank, New York, New York, as announced or published by such bank from time to
time (adjusted from time to time to reflect any changes in such rate determined
hereunder) or (ii) the maximum rate from time to time permitted by applicable
law.

“Agreement” means this Agreement of Limited Partnership, as hereafter changed,
modified or amended in accordance with the terms hereof.

“Area of Mutual Interest” means the areas covered by each Lease owned by the
Partnership, plus (i) all areas within a one mile radius outside of and
surrounding the boundary lines of each such Lease, or (ii) the lands contained
within the spacing units relating to each such Lease, as established by the
Oklahoma Corporation Commission, whichever is greater.

“Assignment Agreement” means the letter agreement between the Partnership and
the General Partner dated of even date herewith.

“Capital Contributions” means, for any Partner at the particular time in
question, the aggregate of the dollar amounts of any cash or the fair market
value of any properties (as agreed upon by the Partners) contributed to the
capital of the Partnership, or, if the context in which such term is used so
indicates, the dollar amounts of cash or fair market value of properties agreed
to be contributed, or requested to be contributed, by such Partner to the
capital of the Partnership.

“Capital Costs” means (i) all geological and geophysical costs (“Geological and
Geophysical Costs”) incurred by the Partnership to the extent any of such costs
are incurred in connection with Partnership wells drilled or proposed to be
drilled on the Oil and Gas Properties or any additional Lease acquired pursuant
to the terms hereof; (ii) all costs (“Well Costs”) incurred by the Partnership
in locating, drilling, completing, equipping, deepening or sidetracking a well
located on the Oil and Gas Properties or any additional Lease acquired pursuant
to the terms hereof, including (A) the costs of surveying and staking such well,
the costs of any surface damages and the costs of clearing, coring, testing,
logging and evaluating such well, (B) the costs of casing, cement and cement
services for such well, (C) the cost of plugging and abandoning such well
(including standard and customary remediation activities associated therewith)
if it is determined that such well would not produce in commercial quantities
and should be abandoned, and (D) all direct charges and overhead chargeable to
the Partnership with respect to such well under any applicable operating
agreement until such time as all operations are carried out as required by
applicable regulations and sound engineering practices to make such well ready
for production, including the installation and testing of wellhead equipment, or
to plug and abandon a dry hole; (iii) all costs (“Well Plugging Costs”) incurred
by the Partnership in recompleting or plugging back any Partnership well;
(iv) all costs (“Excessive Reworking Costs”) incurred by the Partnership in
reworking any Partnership well when the Partnership’s reasonably anticipated
share of such costs is greater than $25,000; (v) all costs



--------------------------------------------------------------------------------

(“Producer or Injector Well Costs”) incurred by the Partnership in locating,
drilling, completing, equipping, deepening or sidetracking any enhanced recovery
producer or injector well (including the costs of all necessary surface
equipment such as steam generators, compressors, water treating facilities,
injection pumps, flow lines and steam lines) or otherwise conducting Enhanced
Recovery Operations; and (vi) all costs (“Facilities Construction Costs”)
incurred by the Partnership in constructing production facilities, pipelines and
other facilities necessary to develop the Oil and Gas Properties and additional
Leases acquired pursuant to the terms hereof and produce, collect, store, treat,
deliver, market, sell or otherwise dispose of oil, gas and other hydrocarbons
and minerals therefrom; but such term shall not include any Lease Operating and
Production Costs, Acquisition Costs or Catastrophe Costs.

“Catastrophe Costs” means all costs, expenses and damages incurred by the
Partnership as a result of the failure of the General Partner to cause the
Partnership to obtain or carry the types or amounts of insurance coverage agreed
upon from time to time by the Partners in accordance with Section 6.8, but such
term shall not include (i) the deductible amounts under any insurance coverage
arranged by or on behalf of the Partnership or with respect to its property or
operations to the extent such deductible amounts have been approved or agreed to
by the Limited Partner in accordance with Section 6.8 and (ii) any costs,
expenses and damages incurred by the Partnership that are in excess of or
excluded from the agreed upon insurance coverage maintained in accordance with
the terms hereof, including costs, expenses, and damages incurred by the
Partnership as a result of a bona fide dispute with the Partnership’s insurer
with respect to the insurance coverage provided.

“CGA Report” means that certain final engineering report with respect to the Oil
and Gas Properties as of March 1, 2008, prepared by Cawley, Gillespie &
Associates, Inc.

“Change in Control” means that point in time at which (a) a person or persons,
other than Parent or GeoResources, Inc., acquires a Majority of Voting
Securities of the General Partner, or (b) a Key Person ceases to serve as an
executive officer of Parent or GeoResources, Inc. and (with respect to
clause (b)), within 60 days after such event, Parent or GeoResources, Inc. has
not appointed a person acceptable to the Limited Partner to replace such Key
Person.

“Cumulative Payout” means, with respect to each month, X minus Y, where:

“X” = the sum of (i) such month’s Monthly Payout plus (ii) all previous months’
Monthly Payouts plus (iii) any distribution received by the Limited Partner
under Section 4.4(b) or Section 10.3(e) times the Payout Discount Factor for the
month in which such distribution is so received; and

“Y” = the sum of (i) the Capital Contribution made by the Limited Partner
pursuant to the terms hereof during such month times the Payout Discount Factor
for such month plus (ii) each Capital Contribution previously made by the
Limited Partner pursuant to the terms hereof times the Payout Discount Factor
for the month in which such Capital Contribution was made.

“Delivery Date” means the date on which this Agreement has been fully and
unconditionally executed and delivered by each of the parties hereto.



--------------------------------------------------------------------------------

“Enhanced Recovery Operations” means any operations or project intended to
increase the recovery of oil and/or gas from a pool by artificial means or by
the application of energy extrinsic to the pool, which artificial means or
application shall include pressuring, cycling, pressure maintenance, injection
to the pool of a substance or form of energy, or other operations or projects
that would be commonly considered secondary or tertiary operations or projects,
but such term shall not include the injection in a well of a substance or form
of energy for the sole purpose of (a) aiding in the lifting of fluids in the
well or (b) stimulation of the pool at or near the well by mechanical, chemical,
thermal or explosive means.

“Environmental Laws” means all applicable federal, state and local laws, rules
and regulations, orders, judgments, decrees and other legal requirements
relating to pollution or the regulation and protection of human health, safety,
the environment or natural resources, including, but not limited to, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended (42 U.S.C. §9601 et seq.); the Hazardous Material Transportation Act,
as amended (49 U.S.C. §180 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act, as amended (7 U.S.C. §136 et seq.); the Resource Conservation
and Recovery Act, as amended (42 U.S.C. §6901 et seq.); the Toxic Substance
Control Act, as amended (42 U.S.C. §7401 et seq.); the Clean Air Act, as amended
(42 U.S.C. §740 et seq.); the Federal Water Pollution Control Act, as amended
(33 U.S.C. §1251 et seq.); the Occupational Safety and Health Act, as amended
(29 U.S.C. §651 et seq.); the Safe Drinking Water Act, as amended (42 U.S.C.
§300f et seq.); and their state and local counterparts or equivalents and any
transfer of ownership notification or approval statute.

“Escrow Funds” means 79.25% of the “Escrow Funds,” as such term is defined in
the Purchase Agreement.

“General Partner” means Catena Oil & Gas LLC, a Texas limited liability company,
in its capacity as general partner of the Partnership and any person who becomes
a substituted general partner of the Partnership pursuant to the terms hereof.

“GP Monthly Cash Distribution” means, with respect to any month:

(a) the Production Sales Proceeds received during such month from the sale of
hydrocarbons (other than in connection with a Hedging Transaction) multiplied by
the GP Sharing Percentage for such month; less

(b) Lease Operating and Production Costs paid during such month multiplied by
the GP Sharing Percentage for such month; less

(c) the amounts which the General Partner reasonably determines should be added
to the Partnership’s cash reserves multiplied by the GP Sharing Percentage (it
being agreed that the Partnership’s cash reserves, including all additions
thereto, shall not exceed the remainder of the total Partnership costs and
expenses the General Partner reasonably anticipates will be incurred within a
60-day period commencing as of the date of the determination of the GP Monthly
Cash Distribution, minus the total Production Sales Proceeds the General Partner
reasonably anticipates will be received by the Partnership during such period);
plus



--------------------------------------------------------------------------------

(d) any cash reserves which the General Partner reasonably believes are no
longer necessary to retain multiplied by the GP Sharing Percentage for such
month; plus

(e) the net proceeds derived from the sale by the Partnership of properties,
fixtures and equipment (exclusive of net proceeds distributable under Section
4.4(b)) multiplied by the GP Sharing Percentage for such month; plus

(f) any other funds received by the Partnership during such month (including
insurance proceeds, to the extent not expended by the Partnership) multiplied by
the GP Sharing Percentage for such month; less

(g) payments made during such month on principal and interest on permitted
Partnership indebtedness multiplied by the GP Sharing Percentage for such month;
less

(h) the GP Management Fee; less

(i) other direct, third party out-of-pocket costs paid by the Partnership for
such month (e.g., costs of obtaining audits of the Partnership’s books and
records, fees and expenses attributable to the preparation of the Partnership’s
tax returns) multiplied by the GP Sharing Percentage for such month.

To the extent a cost or revenue appears in two subsections of this definition,
the GP Monthly Cash Distribution will be adjusted to remove any such
duplications.

“GP Sharing Percentage” means, when used with respect to any month, 100% minus
the LP Sharing Percentage in effect during such month.

“Hedge Costs” means the costs of arranging, modifying or terminating a Hedging
Transaction, or which otherwise arise in respect or as a result of a Hedging
Transaction.

“Hedging Transaction” means any commodity hedging transaction pertaining to oil,
gas and related hydrocarbons and minerals, whether in the form of a swap
agreement, option to acquire or dispose of a futures contract, whether on an
organized commodities exchange or otherwise, or similar type of financial
transaction classified as “notional principal contracts” pursuant to Treasury
Regulation Section 1.446-3. Any Hedging Transaction shall be identified in the
books and records of the Partnership as a “hedging transaction” in the manner
and at the times prescribed by Treasury Regulation §1.1221-2(f).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute or statutes.

“Key Person” means each of Frank A. Lodzinski, Francis M. Mury, Robert J.
Anderson, and any person appointed pursuant to the provisions of Section 9.4(a)
or Section 10.1(i).

“Lease” means a lease, mineral interest, royalty or overriding royalty, fee
right, mineral servitude, license, concession or other right covering oil, gas
and related hydrocarbons (or a contractual right to acquire such an interest) or
an undivided interest therein or portion thereof, together with all
appurtenances, easements, permits, licenses, servitudes and rights-of-way
situated upon or used or held for future use in connection with such an interest
or the exploration,



--------------------------------------------------------------------------------

development or operation thereof. A “Lease” also means and includes all rights
and interests in all lands and interests unitized or pooled therewith pursuant
to any law, rule, regulation or agreement.

“Lease Operating and Production Costs” means all costs incurred by the
Partnership in connection with the maintenance and improvement of the Oil and
Gas Properties and any additional Leases acquired pursuant to the terms hereof
(except drilling and similar obligations) and the production and marketing of
oil, gas and related hydrocarbons from completed wells (including wells which
have been involved in Enhanced Recovery Operations) in which the Partnership has
an interest pursuant to this Agreement, including costs incurred for all delay
rentals, shut-in royalties and similar payments, royalties on lost or flared gas
or gas used for which payment is required, labor, fuel, repairs, transportation,
supplies, utility charges, ad valorem, severance, excise and similar taxes, the
cost of reworking any well (except to the extent provided in the definition of
Capital Costs), the costs of plugging and abandoning any well (except to the
extent provided in the definition of Capital Costs) and compensation to well
operators, consultants and others and insurance in connection with the
foregoing; but such term shall not include any Capital Costs, Catastrophe Costs,
or Acquisition Costs.

“Limited Partner” means EFS O&G, LLC, a Delaware limited liability company, and
any person who becomes a substituted limited partner of the Partnership pursuant
to the terms hereof.

“LP Monthly Cash Distribution” means, with respect to any month:

(a) the revenues received during such month and attributable to any Hedging
Transaction; plus

(b) the Production Sales Proceeds received during such month from the sale of
hydrocarbons (other than in connection with a Hedging Transaction) multiplied by
the LP Sharing Percentage for such month; less

(c) Lease Operating and Production Costs paid during such month multiplied by
the LP Sharing Percentage for such month; less

(d) Hedge Costs paid during such month; less

(e) the amounts which the General Partner reasonably determines should be added
to the Partnership’s cash reserves multiplied by the LP Sharing Percentage (it
being agreed that the Partnership’s cash reserves, including all additions
thereto, shall not exceed the remainder of the total Partnership costs and
expenses the General Partner reasonably anticipates will be incurred within a
60-day period commencing as of the date of the determination of the LP Monthly
Cash Distribution, minus the total Production Sales Proceeds the General Partner
reasonably anticipates will be received by the Partnership during such period);
plus

(f) any cash reserves which the General Partner reasonably believes are no
longer necessary to retain multiplied by the LP Sharing Percentage for such
month; plus



--------------------------------------------------------------------------------

(g) the net proceeds derived from the sale by the Partnership of properties,
fixtures and equipment (exclusive of net proceeds distributable under Section
4.4(b)) multiplied by the LP Sharing Percentage for such month; plus

(h) any other funds received by the Partnership during such month (including
insurance proceeds, to the extent not expended by the Partnership) multiplied by
the LP Sharing Percentage for such month; less

(i) payments made during such month on principal and interest on permitted
Partnership indebtedness multiplied by the LP Sharing Percentage for such month;
less

(j) the LP Management Fee; less

(k) other direct, third party out-of-pocket costs paid by the Partnership for
such month (e.g., costs of obtaining audits of the Partnership’s books and
records, fees and expenses attributable to the preparation of the Partnership’s
tax returns) multiplied by the LP Sharing Percentage for such month.

To the extent a cost or revenue appears in two subsections of this definition,
the LP Monthly Cash Distribution will be adjusted to remove any such
duplications.

“LP Sharing Percentage” means, (i) when used with respect to each month during
the Phase I Period, 98%, and (ii) when used with respect to each month during
the Phase II Period, 64.34%.

“Majority of Voting Securities” means, when used with respect to an entity,
stock or other equity interests which have general voting power under ordinary
circumstances to elect a majority of the board of directors (if the entity is a
corporation) or to otherwise control the management and policies of such entity
(if the entity is not a corporation).

“Minimum Gain” means (i) with respect to Partnership Nonrecourse Liabilities,
the amount of gain that would be realized by the Partnership if it disposed of
(in a taxable transaction) all Partnership properties which are subject to
Partnership Nonrecourse Liabilities in full satisfaction of such liabilities,
computed in accordance with applicable Treasury Regulations and (ii) with
respect to each Partner Nonrecourse Debt, the amount of gain that would be
realized by the Partnership if it disposed of (in a taxable transaction) the
Partnership property that is subject to such liability in full satisfaction of
such liability, computed in accordance with applicable Treasury Regulations.

“Monthly Payout” means, with respect to any month, an amount equal to the LP
Monthly Cash Distribution received by the Limited Partner during such month
times the Payout Discount Factor.

“Oil and Gas Properties” means that portion of the “Oil and Gas Properties,” as
such term is defined in the Purchase Agreement, that the Partnership is
acquiring pursuant to the Assignment Agreement.

“Parent” means Southern Bay Energy, LLC, a Texas limited liability company.



--------------------------------------------------------------------------------

“Partner Nonrecourse Debt” means any nonrecourse debt of the Partnership (or
portions thereof) for which any Partner bears the economic risk of loss.

“Partner Nonrecourse Deductions” means the amount of deductions, losses and
expenses equal to the net increase during the year in Minimum Gain attributable
to a Partner Nonrecourse Debt, reduced (but not below zero) by proceeds of such
Partner Nonrecourse Debt distributed during the year to the Partners who bear
the economic risk of loss for such debt, as determined in accordance with
applicable Treasury Regulations.

“Partners” means the General Partner and the Limited Partner.

“Partnership Nonrecourse Liabilities” means any nonrecourse liabilities (or
portions thereof) of the Partnership for which no Partner bears the economic
risk of loss.

“Payout Discount Factor” means, as of any given month, the value for such month
as set forth in Exhibit 2.1—Payout Discount Factor Table.

“Performance Deposit” means 79.25% of the “Earnest Money,” as such term is
defined in the Purchase Agreement.

“Phase I Period” means the period from the Delivery Date until the end of the
first calendar month in which Cumulative Payout is greater than or equal to
zero; provided, that in the event Cumulative Payout is greater than or equal to
zero as a result of a sale of property or other similar transaction occurring at
a point in time during any calendar month, the Phase I Period shall be deemed to
have expired as of such point in time and with respect to all amounts in excess
of the amount required to cause the Cumulative Payout to be greater than or
equal to zero.

“Phase II Period” means the period commencing immediately upon the expiration of
the Phase I Period and ending upon the termination and liquidation of the
Partnership.

“Production Sales Proceeds” means revenues received from the sale of production
from the Partnership Oil and Gas Properties and any additional Leases acquired
pursuant to the terms hereof, net of (i) any royalties, overriding royalty
interests and other similar interests burdening such Oil and Gas Properties and
Leases and (ii) production taxes and ad valorem taxes attributable to such Oil
and Gas Properties and Leases.

“Properties” means 82% of the “Properties,” as such term is defined in the
Purchase Agreement.

“Purchase Agreement Closing Date” means the “Closing Date,” as such term is
defined in the Purchase Agreement.

“Treasury Regulations” means regulations promulgated by the United States
Treasury Department under the Internal Revenue Code.

(b) In addition to the defined terms set forth in Section 2.1(a), the following
terms used in this Agreement are defined in the sections of this Agreement, as
referenced below:



--------------------------------------------------------------------------------

Defined Term

 

Reference

Accounting Procedure

  Section 5.6(b)

Additional Lease Acquisition Costs

  Section 3.3(a)

Contributing Partner

  Section 3.6(d)

Defaulting Partner

  Section 3.6(d)

Depletable Property

  Section 4.3(b)

EH&S Program

  Section 5.9.

Event of Default

  Section 3.6(b).

Excessive Reworking Costs

  Section 2.1—Definition of Capital Costs

Facilities Construction Costs

  Section 2.1—Definition of Capital Costs

Funded Cost Overruns

  Section 3.3(a)

Geological and Geophysical Costs

  Section 2.1—Definition of Capital Costs

GP Management Fee

  Section 6.6(b)

GP Net Monthly Operating Income

  Section 6.6(b)

Indemnified Parties and Indemnified Party

  Section 6.4

LP Management Fee

  Section 6.6(b)

LP Net Monthly Operating Income

  Section 6.6(b)

Offered Interest

  Section 9.6

Organization and Third Party Acquisition Costs

  Section 6.7

Partnership

  Section 1.1

Positive Partner

  Section 4.3(i)

Producer or Injector Well Costs

  Section 2.1—Definition of Capital Costs

Purchase Agreement

  Section 5.2

Simulated Basis, Simulated Gain, Simulated Depletion, and Simulated Loss

  Section 8.1(b)

Statement

  Section 8.2

TGPL

  Section 6.3(b)

TLPL

  Section 1.1

Transfer Notice

  Section 9.6

Well Costs

  Section 2.1—Definition of Capital Costs

Well Plugging Costs

  Section 2.1—Definition of Capital Costs

Section 2.2. References and Construction.

(a) All references in this Agreement to articles, sections, subsections and
other subdivisions refer to corresponding articles, sections, subsections and
other subdivisions of this Agreement unless expressly provided otherwise.

(b) Titles appearing at the beginning of any of such subdivisions are for
convenience only and shall not constitute part of such subdivisions and shall be
disregarded in construing the language contained in such subdivisions.

(c) The words “this Agreement,” “this instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.



--------------------------------------------------------------------------------

(d) Words in the singular form shall be construed to include the plural and vice
versa, unless the context otherwise requires.

(e) Examples shall not be construed to limit, expressly or by implication, the
matter they illustrate.

(f) The word “or” is not exclusive and the word “includes” and its derivatives
means “includes, but is not limited to” and corresponding derivative
expressions.

(g) No consideration shall be given to the fact or presumption that one party
had a greater or lesser hand in drafting this Agreement.

(h) All references herein to $ or dollars means to United States dollars.

(i) Unless the context otherwise requires or unless otherwise provided herein,
the terms defined in this Agreement which refer to a particular agreement,
instrument or document also refer to and include all renewals, extensions,
modifications, amendments or restatements of such agreement, instrument or
document, provided that nothing contained in this subsection shall be construed
to authorize such renewal, extension, modification, amendment or restatement.

ARTICLE III

CAPITALIZATION

Section 3.1. Capital Contributions of General Partner.

(a) Contemporaneously with the execution of the Purchase Agreement and subject
to the Assignment Agreement, the General Partner shall make a Capital
Contribution to the Partnership in an aggregate amount equal to $47,972.87,
which Capital Contribution shall be used exclusively by the Partnership for the
payment of the General Partner’s allocated share (in accordance with
Section 4.1) of the Performance Deposit.

(b) Contemporaneously with the Capital Contribution of the Limited Partner
provided for in Section 3.2(b), the General Partner shall make a Capital
Contribution to the Partnership in an aggregate amount not to exceed the
quotient obtained by multiplying (i) 0.02 times (ii) (A) the amount of the
Adjusted Purchase Price minus (B) the Escrow Funds, which Capital Contribution
shall be used exclusively by the Partnership for the payment of the General
Partner’s allocated share (in accordance with Section 4.1) of the Adjusted
Purchase Price less the Escrow Funds.

(c) In addition to the Capital Contribution described in subsections (a) and
(b) above, the General Partner shall contribute in cash to the Partnership such
amounts as shall be necessary to pay timely the costs and expenses allocated and
charged to the General Partner in Section 3.3 and Section 4.1. Such Capital
Contributions shall be paid to the Partnership by the General Partner from time
to time in the appropriate amounts concurrently with each payment to the
Partnership by the Limited Partner of its Capital Contributions or, with respect
to costs allocated solely to the General Partner, when necessary for the
Partnership to pay timely such costs.



--------------------------------------------------------------------------------

Section 3.2. Capital Contributions of Limited Partner.

(a) Contemporaneously with the execution of the Purchase Agreement and subject
to the Assignment Agreement, the Limited Partner shall make a Capital
Contribution to the Partnership in an aggregate amount equal to $2,350,670.75,
which Capital Contribution shall be used exclusively by the Partnership for the
payment of the Limited Partner’s allocated share (in accordance with
Section 4.1) of the Performance Deposit.

(b) Subject to the provisions of this Section 3.2 and Section 3.5(b) and except
as otherwise provided herein, the Limited Partner shall make a Capital
Contribution to the Partnership in an aggregate amount not to exceed the
quotient obtained by multiplying (i) 0.98 times (ii) (A) the amount of the
Adjusted Purchase Price minus (B) the Escrow Funds, which Capital Contribution
shall be used exclusively by the Partnership for the payment of the Limited
Partner’s allocated share (in accordance with Section 4.1) of the Adjusted
Purchase Price less the Escrow Funds.

(c) Subject to the provisions of this Section 3.2 and Section 3.5(c) and except
as otherwise provided herein, the Limited Partner shall make a Capital
Contribution to the Partnership in an aggregate amount not to exceed $343,000,
which Capital Contributions shall be used exclusively by the Partnership for the
payment of the Limited Partner’s allocated share (in accordance with
Section 4.1) of Organization and Third Party Acquisition Costs.

(d) Subject to the provisions of this Section 3.2 and Section 3.5(d) and except
as otherwise provided herein, the Limited Partner shall make Capital
Contributions to the Partnership in an aggregate amount equal to Hedge Costs,
which Capital Contributions shall be used exclusively by the Partnership for
such purpose.

(e) Notwithstanding anything to the contrary herein, the obligation of the
Limited Partner to make the Capital Contributions referenced in subsections (b),
(c), and (d), above shall be expressly conditioned upon the following:

(i) the Limited Partner shall have determined in its sole discretion that
(A) the Partnership should not exercise its right to terminate the Purchase
Agreement in accordance with the terms thereof, and (B) all conditions precedent
to the obligation of the Partnership to consummate the transactions contemplated
under the Purchase Agreement have been satisfied;

(ii) without limiting paragraph (vi) below, the General Partner shall have
performed its obligations under Section 5.7;

(iii) the Limited Partner shall have received:

(A) an opinion of a law firm reasonably acceptable to the Limited Partner, dated
the Purchase Agreement Closing Date and in form, scope and content acceptable to
the Limited Partner and covering the matters described in Exhibit 3.2(e)(iii)
and such other matters as the Limited Partner shall reasonably request;



--------------------------------------------------------------------------------

(B) an officer’s certificate of the General Partner dated the Purchase Agreement
Closing Date with respect to (1) the attached certificate of formation of the
General Partner, and all amendments thereto, (2) the attached company agreement
of the General Partner, and all amendments thereto, (3) the attached resolutions
of the managers of the General Partner authorizing the execution, delivery and
performance of all documents to be executed by the General Partner in connection
with the formation of the Partnership, the execution and delivery of the
Purchase Agreement, the Assignment Agreement, and related documents and the
consummation of the transactions contemplated hereunder and thereunder, (4) the
attached certificate of formation of Parent, and all amendments thereto, (5) the
attached limited liability company agreement of Parent, and all amendments
thereto, and (6) the incumbency and specimen signature(s) of the persons signing
the documents to be executed by the General Partner in connection with the
formation of the Partnership, the execution and delivery of the Purchase
Agreement, the Assignment Agreement, and the consummation of the transactions
contemplated hereunder and thereunder;

(C) a tax opinion of Thompson & Knight LLP, or such other law firm as is
reasonably acceptable to the Limited Partner, dated the Purchase Agreement
Closing Date and in form, scope and content acceptable to the Limited Partner;

(D) a partnership formation opinion of Thompson & Knight LLP, or such other law
firm as is reasonably acceptable to the Limited Partner, dated the Purchase
Agreement Closing Date and in form, scope and content acceptable to the Limited
Partner;

(E) a certificate of existence confirming the existence of the Partnership under
the laws of the State of Texas;

(F) certificates of existence and good standing confirming the existence and
good standing of the General Partner and Parent under the laws of the State of
Texas; and

(G) such other certificates, documents, and other instruments in respect to the
General Partner and its owners as shall be reasonably requested by the Limited
Partner;

(iv) the Partnership and the General Partner shall have qualified to do business
in the states in which the Properties are located and provided evidence of same
satisfactory to the Limited Partner;

(v) all the representations and warranties of the General Partner contained in
this Agreement shall be true and correct in all material respects as of the date
made and (having been deemed to have been made again on and as of the Purchase
Agreement Closing Date in the same language) shall be true and correct in all
material respects on and as of the Purchase Agreement Closing Date (and the
Limited Partner shall have received a certificate acceptable to it from the
General Partner dated the Purchase Agreement Closing Date to that effect);



--------------------------------------------------------------------------------

(vi) the General Partner shall have performed and complied with in all material
respects all covenants and agreements required by this Agreement to be performed
or complied with by it on or prior to the Purchase Agreement Closing Date (and
the Limited Partner shall have received a certificate acceptable to it from the
General Partner dated the Purchase Agreement Closing Date to that effect);

(vii) no preliminary or permanent injunction or other order, decree, or ruling
issued by any governmental entity, and no statute, rule, regulation, or
executive order promulgated or enacted by any governmental entity, shall be in
effect which restrains, enjoins, prohibits or otherwise makes illegal the
consummation of the transactions contemplated under this Agreement, the Purchase
Agreement, or the Assignment Agreement;

(viii) all consents, approvals, orders, authorizations, and waivers of, and all
declarations, filings, and registrations with, third parties (including
governmental entities) required to be obtained or made by or on the part of the
parties hereto or to the Purchase Agreement or otherwise necessary for the
consummation of the transactions contemplated hereunder or under the Purchase
Agreement and the Assignment Agreement, shall have been obtained or made and
shall be in full force and effect on and as of the Purchase Agreement Closing
Date (excluding consents of third parties to assignments of the Properties as
provided for in the Purchase Agreement); and

(ix) the Limited Partner shall have received a Phase I environmental report with
respect to the Oil and Gas Properties satisfactory to it in form, scope and
content.

(f) Notwithstanding anything to the contrary herein, the Capital Contributions
referenced in subsections (a), (b), (c), and (d) above shall be the maximum
contribution to the Partnership that the Limited Partner shall be required to
make (unless the Limited Partner otherwise elects as provided in Section 3.3)
and shall be subject to reduction as provided in Section 3.4.

Section 3.3. Request for Additional Capital Contributions of Limited Partner.

(a) Subject to this Section 3.3 and the other terms and provisions hereof, the
General Partner may request additional Capital Contributions from the Limited
Partner to be used exclusively for the payment of each of its allocated share
(pursuant to Section 4.1) of (i) Geophysical and Geological Costs, (ii) Well
Costs, (iii) Well Plugging Costs, (iv) Excessive Reworking Costs, (v) Producer
or Injector Well Costs, (vi) Facilities Construction Costs, (vii) Acquisition
Costs under the circumstances described in Section 5.3 (“Additional Lease
Acquisition Costs”), and (viii) cost overruns associated with any project or
operation with respect to which the Limited Partner has previously agreed to
make Capital Contributions hereunder (“Funded Cost Overruns”). Each of the
categories of expenditures described in clauses (i), (ii), (iii), (iv), (v),
(vi), (vii), and (viii) of this Section 3.3(a) may include such contingent
amounts as the General Partner in good faith shall determine to be appropriate
under the circumstances.

(b) Requests for additional Capital Contributions pursuant to this Section 3.3
shall be made by the General Partner and agreed to by the Limited Partner
separately with respect to each



--------------------------------------------------------------------------------

operation or acquisition included in any given category of expenditures as
specified in subsection (a) above. Requests pursuant to this Section 3.3 shall
not be made more often than quarterly each year unless approved by the Limited
Partner (i) except for requests for Additional Lease Acquisition Costs or Funded
Cost Overruns, (ii) except in the event the request is attributable to a
proposal from an unrelated third party, or (iii) unless an emergency or some
other urgent need for funds exists outside of the reasonable control of the
General Partner. Payments of any additional Capital Contributions agreed to be
made by the Limited Partner pursuant to this Section 3.3 shall be requested by
the General Partner and made by the Limited Partner in the manner provided for
in Section 3.5(f).

(c) Notice of any request for additional Capital Contributions made by the
General Partner shall be made on the online reporting system selected by the
Limited Partner. With respect to Geophysical and Geological Costs, Well Costs,
Well Plugging Costs, Excessive Reworking Costs, Producer or Injector Well Costs,
or Facilities Construction Costs, each request shall cover all of the Capital
Costs intended to be incurred during the next three months (and with respect to
any Partnership well or Enhanced Recovery Operation or facility, the costs
estimated to be incurred in connection with such well or operation or facility).
With respect to Additional Lease Acquisition Costs, each request shall contain
the information specified in Section 5.3. With respect to Funded Cost Overruns,
each request shall cover the reasonably anticipated overruns associated with the
subject operation or project. Each such request shall set forth, in addition to
any information requested by such online reporting system, (i) the date by which
the Limited Partner must elect in writing to make the requested additional
Capital Contributions, which date shall not be less than 30 days from the date
the General Partner mails or sends such request, unless a shorter period is
provided to the General Partner under any applicable “authority for expenditure”
submitted by an operator other than the General Partner or an Affiliate, in
which event such shorter period shall also be applicable to the election period
of the Limited Partner (provided that in no event shall such shorter period be
less than 15 days), (ii) the purpose or purposes for which the proceeds of the
requested additional Capital Contributions are to be used, (iii) a copy of the
applicable “authority for expenditure” submitted in connection with the well or
operation, (iv) to the extent practicable, a summary of the pertinent geological
data relating to each well or operation with respect to which the proceeds that
are requested are to be expended and financial projections with respect to the
expenditure of such additional Capital Contributions and the revenue projected
to be received therefrom, (v) with respect to any well or operation with respect
to which the proceeds requested are to be expended, a statement as to whether or
not the General Partner recommends the Partnership participate therein, and
(vi) a summary of the action that the General Partner anticipates it will take
under Section 3.3(d) and any applicable operating agreement if the Limited
Partner does not elect to make such requested additional Capital Contributions.
In connection with any request pertaining to an Enhanced Recovery Operation, the
General Partner shall endeavor to confine such request to the extent possible in
accordance with generally accepted industry standards to those matters or items
which should be conducted in conjunction with each other. Thereafter, the
General Partner shall promptly furnish to the Limited Partner such additional
information concerning the use and application of the requested additional
Capital Contributions as the Limited Partner shall reasonably request. In the
event the Limited Partner does not elect to pay all of the categories of
requested additional Capital Contributions (or operations or acquisitions within
a given category), it may elect to pay all of the Capital Contributions
requested to be used for any of the remaining categories of costs designated in
the General Partner's request as provided above (or, as to a given category, the
costs associated with any other operation or



--------------------------------------------------------------------------------

acquisition within such category). The General Partner shall not use any Capital
Contributions received from the Limited Partner pursuant to this Section 3.3 and
designated for payment of one category of costs to pay any other category of
costs, except to the extent multiple categories of costs are included in the
same approved additional Capital Contribution request, in which case the total
amount reflected in such request may be used to pay any of the category of costs
included in that request.

(d) If the Limited Partner declines to make any additional Capital Contributions
requested by the General Partner or fails to give timely notice to the General
Partner pursuant to a request for additional Capital Contributions made pursuant
to Section 3.3(a), the General Partner may elect to take any action specified in
paragraphs (1) through (7) below with respect to each Lease, Partnership well,
operation or project to which the request pertains, if appropriate:

(1) With respect to the acquisition of Leases pursuant to Section 5.3, the
General Partner or its Affiliates may purchase or retain for its or their own
account the Leases not acquired by the Partnership.

(2) The General Partner may cause the Partnership (to the extent it can do so
under any applicable operating agreement) to abandon the operation or project,
in which event all costs (if any) thereafter incurred in abandoning the
operation or project shall be borne by the Partnership.

(3) The General Partner may cause the Partnership to sell, farm-out or otherwise
dispose of the well or Lease (or the applicable part thereof) to which such
operation or project pertains to any person; provided, however, that no such
sale, farm-out or other disposition may be made to the General Partner or any
Affiliate thereof without the prior written consent of the Limited Partner.

(4) In the event a well or Lease to which such proposed operation or project
pertains is subject to an operating agreement, the General Partner may cause the
Partnership to elect not to participate in a proposed operation and to assume
the status of a “non-consenting party” under such operating agreement; provided,
however, that neither the General Partner nor any of its Affiliates shall be
permitted to pay or shall pay the Partnership’s non-consenting share of costs or
expenses or any part thereof with respect to such operation or project under
such operating agreement.

(5) The General Partner may (provided that it has recommended under
Section 3.3(c) that the Partnership participate in such proposed operation or
project) pay the requested additional Capital Contributions the Limited Partner
declined to pay, and the amount so paid by the General Partner with respect to
such operation or project shall be credited to a separate account, which
separate account shall be charged and credited as follows:

(x) Subject to subparagraph (y) of this Section 3.3(d)(5), all of the Limited
Partner’s share of costs and expenses with respect to such operation or project
shall be charged to such separate account, and such separate account shall be
credited with the Limited Partner’s share of revenues from such operation or
project (after deducting all production, severance, excise and similar taxes
relating



--------------------------------------------------------------------------------

thereto). Until the total amount credited to such separate account equals the
amount specified in subparagraph (y) of this Section 3.3(d)(5) with respect to
such operation or project, the General Partner shall be allocated all of the
costs and expenses charged to such separate account, and the Limited Partner
shall be deemed to have relinquished to the General Partner, and the General
Partner shall have allocated to it and be entitled to receive, all of the
revenues credited to such separate account.

(y) If, as and when the total amount of revenues received by and credited and
allocated to the General Partner under subparagraph (x) of this
Section 3.3(d)(5) shall equal the sum of the following to the extent they are
appropriate:

a. 300% of the amount charged to such separate account for Capital Costs; and

b. 100% of the amount charged to such separate account for Lease Operating and
Production Costs;

no further amounts shall be charged or credited to such separate account, and
the Limited Partner’s share of all revenues and costs and expenses thereafter
arising or accruing with respect to such operation or project shall be
allocated, charged and credited to the Limited Partner.

(6) With respect to a request pertaining to Facilities Construction Costs, the
General Partner shall take such action as shall be mutually agreed upon by the
Partners.

(7) The General Partner may take such other actions as may be mutually agreed
upon by the Partners.

Section 3.4. Reduced Capital Contributions of a Partner. In the event the
Partnership or the General Partner properly retains a portion of a Partner’s
share of Partnership revenues in accordance with Section 4.4 for the purpose of
paying any Acquisition Costs, Capital Costs, Hedge Costs, or Organization and
Third Party Acquisition Costs allocated to such Partner hereunder, the amount so
retained and not distributed shall reduce pro tanto the amount of Capital
Contributions such Partner is required to thereafter make for the purpose of
paying such costs.

Section 3.5. Payments of Capital Contributions.

(a) The General Partner shall pay the Capital Contributions referenced in
Section 3.1(a) and the Limited Partner shall pay the Capital Contributions
referenced in Section 3.2(a) so that the Partnership can comply with its
obligations to pay the Performance Deposit in accordance with the terms of the
Purchase Agreement and the Assignment Agreement.

(b) The General Partner shall pay the Capital Contributions referenced in
Section 3.1(b) and the Limited Partner shall pay the Capital Contributions
referenced in Section 3.2(b) on the Purchase Agreement Closing Date.



--------------------------------------------------------------------------------

(c) The Limited Partner shall pay the Capital Contributions referenced in
Section 3.2(c) within five business days of the Limited Partner’s receipt of a
request from the General Partner for such purpose.

(d) The Limited Partner shall pay the Capital Contributions referenced in
Section 3.2(d) promptly after receipt of a request from the General Partner for
such purpose.

(e) Except as otherwise provided in subsections (a), (b), (c), and (d) above,
the Limited Partner shall pay its Capital Contributions monthly upon request by
the General Partner in such amounts as are required to pay its share of all
costs and expenses properly allocated to it hereunder. The General Partner may
request on a monthly basis additional payments of the Capital Contributions
agreed to be made by the Limited Partner for the Limited Partner’s share of
(i) all costs and expenses estimated to have been and/or to be incurred by the
Partnership during that calendar month except those for which advances have
previously been made or for which payment will be made from another source and
(ii) those costs and expenses estimated to be incurred by the Partnership during
the next succeeding calendar month. Each monthly request for payment shall be
adjusted to the extent the Limited Partners’ cumulative share of actual
Partnership disbursements for the preceding calendar month’s costs and expenses
is either greater or less than the amounts previously contributed by the Limited
Partner for such purpose. Any request for payment by the Limited Partner of
Capital Contributions shall be in writing and shall set forth (1) the type,
nature or items of Partnership costs or expenses for which such payment will be
used by the Partnership, including a division of the costs and expenses as
contemplated in clauses (i) and (ii) of this Section 3.5(e) and the adjustment
referred to in this Section 3.5(e), (2) the net amount of the Capital
Contributions to be paid by the Limited Partner, and (3) the date by which
payment of such Capital Contributions shall be received, which shall not be less
than five business days from the date the notice is received by the Limited
Partner.

(f) Payments by the Limited Partner of its Capital Contributions shall be made
by wire transfer of immediately available funds to the Partnership’s account as
designated by the General Partner by notice to the Limited Partner pursuant to
Section 12.1.

(g) Any additional Capital Contributions agreed to be made by the Limited
Partner pursuant to Section 3.3 may be requested only during the period
commencing on the date they were originally requested by the General Partner
under Section 3.3 and ending three months thereafter with respect to Capital
Contributions to be used to pay Acquisition Costs and six months thereafter with
respect to Capital Contributions to be used to pay Capital Costs and shall only
be requested for and expended on the respective purposes for which they were
agreed to be made.

Section 3.6. Non-Payment of Capital Contributions.

(a) Except as otherwise provided in the following sentence, the Partnership
shall have the right to pursue the remedies described in this Section 3.6 and
any remedy existing at law or in equity for the collection of the unpaid amount
of the Capital Contributions agreed to be made in Section 3.1 and Section 3.2 or
hereafter agreed to be made in accordance with Section 3.3, including the
prosecution of a suit against a defaulting Partner. In the event of a default by
the Limited Partner of its obligation to make Capital Contributions with respect
to Hedge Costs, the



--------------------------------------------------------------------------------

provisions of subsection (d) below and any guaranty of General Electric Capital
Corporation under Section 5.7 shall be the exclusive remedies of the Partnership
and the General Partner.

(b) In the event that the Limited Partner fails or refuses to make when due its
share of Capital Contributions, the General Partner shall be entitled (but shall
not be obligated) to make such Capital Contributions to the Partnership which
the Limited Partner is obligated to make and the amount so advanced shall be
treated as a loan from the General Partner to the Limited Partner and shall bear
interest from the date of such advance at a rate equal to the Agreed Rate. The
General Partner shall notify the Limited Partner of any such advance and request
payment by the Limited Partner of the amount so advanced, together with interest
thereon from the date of the advance. If the Limited Partner fails or refuses to
pay to the General Partner the amount so advanced, together with interest
thereon from the date of the advance, and if such failure or refusal persists
for a period of 30 days following notice from the General Partner to the Limited
Partner, it shall be deemed an “Event of Default”) hereunder.

(c) Upon the occurrence of an Event of Default, the Partnership may retain any
revenues otherwise distributable to the Limited Partner pursuant to this
Agreement in an amount equal to the amount the Limited Partner failed or refused
to contribute as required pursuant to the terms of this Agreement, together with
interest on such past-due amounts at a rate equal to the Agreed Rate. Any amount
so withheld shall be deemed, for all purposes of this Agreement, to have been
distributed to the Limited Partner and, other than that portion of such amounts
representing interest, be deemed to have been recontributed by the Limited
Partner to the capital of the Partnership for the purposes for which
contributions were initially requested. To the extent that the General Partner
has advanced funds to the Partnership as a result of the default of the Limited
Partner, the General Partner shall be entitled to be reimbursed and paid the
amount of such advance plus interest at the Agreed Rate from the amounts so
withheld from the Limited Partner. If any dispute as to whether an Event of
Default existed is resolved in favor of the Limited Partner, then the General
Partner shall pay to the Partnership for distribution to the Limited Partner an
amount equal to any amounts wrongly paid by the Limited Partner to the
Partnership which should have instead been paid to the Partnership by the
General Partner, or any amounts distributed by the Partnership to the General
Partner instead of the Limited Partner, in connection with such Event of Default
together with interest thereon at a rate equal to the Agreed Rate, and all costs
and expenses of the Limited Partner in resolving such dispute, including all
attorneys’ fees expended in connection therewith. The General Partner shall be
free at any time also to proceed under this Section 3.6(c) in addition to any
other remedies hereunder or as provided by law.

(d) If a Partner (the “Defaulting Partner”) fails or refuses to make Capital
Contributions to the Partnership hereunder when due to pay its allocable share
hereunder of Hedge Costs and the other Partner (the “Contributing Partner”) in
the Defaulting Partner’s stead makes such Capital Contributions to the
Partnership, then the terms and provisions of this Section 3.6(d) shall be
operative. Specifically, in the instance described above, the Contributing
Partner may exercise either of the following options:

(i) The Contributing Partner may treat the payment by it of the Defaulting
Partner’s Capital Contributions as a loan to the Defaulting Partner, which loan
shall bear interest from the date the payment is made at a rate equal to the
Agreed Rate. Further, as



--------------------------------------------------------------------------------

between the Contributing Partner and the Defaulting Partner, the terms and
provisions of Section 3.6(b) and Section 3.6(c) shall be applicable, mutatis
mutandis.

(ii) The Contributing Partner may treat the payment by it of the Defaulting
Partner’s Capital Contributions as Capital Contributions from the Contributing
Partner, in which case the Contributing Partner shall be entitled to receive all
of the distributions that would otherwise be paid to the Defaulting Partner
hereunder until that point in time at which the Contributing Partner has
received from such distributions an amount equal to 300% of the amount of the
Capital Contributions made by the Contributing Partner in the Defaulting
Partner’s stead; provided, however, that if this option is elected, the
Defaulting Partner’s share of the Hedge Costs paid with such Capital
Contributions, and any deductions or losses relating thereto for state or
federal income tax purposes, shall be allocated to the Contributing Partner; and
provided further, that the Defaulting Partner’s share of Partnership revenues,
and any income or gain relating thereto for state or federal income tax
purposes, shall be allocated to the Contributing Partner until the revenues so
allocated equal the distributions to be made to the Contributing Partner under
this paragraph (ii).

(iii) If the Contributing Partner borrows funds in order to make the payment
required by the Defaulting Partner, the Contributing Partner may pledge its
right to receive distributions under this Section 3.6(d) which would have been
made to the Defaulting Partner to secure such borrowings.

Section 3.7. Interest on and Return of Capital Contributions.

(a) No interest shall accrue on any contributions to the capital of the
Partnership; however, all interest which accrues on Partnership funds shall be
allocated and credited to the Partners in accordance with Section 4.2.

(b) No Partner shall have the right to withdraw or be repaid any capital
contributed by such Partner except (a) as provided in Section 4.4(b),
Section 10.2, and Section 10.3 or (b) in the instance when the Partnership
receives a return of cash funds under the Purchase Agreement due to a return of
the Performance Deposit a post-closing adjustment to the Adjusted Purchase
Price, as determined pursuant to the Purchase Agreement (in which event the
General Partner shall cause the Partnership to refund immediately to each of the
Limited Partner and the General Partner its respective allocable share of such
cash funds).

Section 3.8. Payments and Advances by General Partner. The General Partner shall
have the right to pay any indebtedness or obligation of the Partnership out of
funds of the General Partner, and may bill the Partnership therefor. Further, if
at any time the General Partner advances funds to or on behalf of the
Partnership or the General Partner is required to pay any indebtedness or
obligation of the Partnership in excess of the Capital Contributions of the
General Partner agreed to be made in this Article III, such advance or payment
shall constitute a loan by the General Partner to the Partnership. If any such
advance or payment is outstanding for more than 30 days, such advance or payment
shall bear interest from the date first made at a rate equal to the Agreed Rate.
No such advance or payment by the General Partner shall be deemed to be a
contribution by the General Partner to the capital of the Partnership. Any loan
made by the General Partner hereunder to pay any costs or expenses



--------------------------------------------------------------------------------

allocated and charged to any Partner shall be repaid (with payments to be
applied first to the payment of interest and then to the repayment of principal)
from the revenues that would otherwise be next distributed to such Partner
hereunder.

ARTICLE IV

ALLOCATIONS AND DISTRIBUTIONS

Section 4.1. Allocation of Costs and Expenses. Except as provided in Section 3.3
and Section 3.6, all costs and expenses of the Partnership shall be allocated
and charged to the Partners as follows:

(a) All Catastrophe Costs incurred by the Partnership shall be allocated 100% to
the General Partner.

(b) In the event the transactions contemplated by the Purchase Agreement are
consummated, Organization and Third Party Acquisition Costs shall be allocated
two percent to the General Partner and 98% to the Limited Partner. In the event
the transactions contemplated by the Purchase Agreement are not consummated,
Organization and Third Party Acquisition Costs shall be allocated 100% to the
General Partner.

(c) Hedge Costs shall be allocated 100% to the Limited Partner.

(d) All other costs and expenses of the Partnership not specifically allocated
above shall be allocated (i) to the General Partner in accordance with its GP
Sharing Percentage and (ii) to the Limited Partner in accordance with its LP
Sharing Percentage.

Section 4.2. Allocation of Revenues.

(a) Except as provided in Section 3.3 and Section 3.6, all revenues of the
Partnership (which shall not include Capital Contributions and loans to the
Partnership) shall be allocated and credited to the Partners as follows:

(i) Insurance proceeds, to the extent not otherwise expended by the Partnership
to preserve and protect Partnership property in the event of an accident or
other occurrence or to pay Partnership liabilities or other obligations arising
from an accident or other occurrence, shall be allocated between the Partners in
the same manner as the revenues from the sale of the property to which such
insurance proceeds related would be allocated under this Section 4.2.

(ii) All revenues used to repay any principal, interest or other amounts owing
with respect to any Partnership borrowings or indebtedness shall be allocated to
the Partners in the same proportions as the costs and expenses paid with such
borrowings or indebtedness were allocated to the Partners (and, with respect to
any indebtedness to which any property acquired by the Partnership is subject at
the time of its acquisition, in the same proportions as costs are allocated
under Section 4.1(b) at the time such property is acquired by the Partnership).

(iii) After making the allocation provided for in Section 4.2(a)(ii) and taking
into account the revenues allocated therein, all additional revenues resulting
from the sale



--------------------------------------------------------------------------------

or other disposition of Depletable Property (as defined in Section 4.3(b)) shall
be allocated to the Partners in the same percentages as the costs of the
property sold were allocated, to the extent such revenues constitute a recovery
of Simulated Basis of such Depletable Property, up to an amount equal to the
Partnership’s Simulated Basis in such property at the time of such sale or
disposition. Thereafter, revenues resulting from any such sale or disposition
shall be allocated to the Partners in a manner which will cause the aggregate of
all revenues allocated to the Partners from such sale or disposition (to the
extent possible) to equal the amounts which would have been allocated under
Section 4.2(a)(v) in the absence of this Section 4.2(a)(iii).

(iv) Revenues attributable to any Hedging Transaction shall be allocated 100% to
the Limited Partner.

(v) All other revenues of the Partnership not specifically allocated above shall
be allocated (A) to the General Partner in accordance with its GP Sharing
Percentage and (B) to the Limited Partner in accordance with its LP Sharing
Percentage.

(b) All dry hole and bottom hole and similar contributions shall not be
considered to be revenues hereunder but shall be applied to reduce the Capital
Costs of the respective wells to which they relate.

Section 4.3. Income Tax Allocations. Except as otherwise provided herein, for
purposes of any applicable federal, state or local income tax law, rule or
regulation items of income, gain, deduction, loss, credit and amount realized
shall be allocated to the Partners as follows:

(a) Income from the sale of oil or gas production shall be allocated in the same
manner as revenue therefrom is allocated and credited pursuant to Section 4.2.

(b) Cost and percentage depletion deductions and the gain or loss on the sale or
other disposition of property the production from which is subject to depletion
(herein sometimes called “Depletable Property”) shall be computed separately by
the Partners rather than the Partnership. For purposes of Section 613A(c)(7)(D)
of the Internal Revenue Code, the Partnership’s adjusted basis in each
Depletable Property acquired by the Partnership shall be allocated to each
Partner in an amount equal to the portion of the costs and expenses which
entered into such basis actually paid by such Partner or paid by the Partnership
with funds contributed by or allocated to such Partner. The amount realized on
the sale or other disposition of each Depletable Property shall be allocated to
the Partners in proportion to each Partner’s respective share of the revenue
from the sale or other disposition of such property provided for in
Section 4.2(a)(iii) or Section 4.2(a)(v), as applicable. For purposes of
allocating amounts realized upon any such sale or disposition which are deemed
to be received for federal income tax purposes and are attributable to
Partnership indebtedness or indebtedness to which the Depletable Property is
subject at the time of such sale or disposition, such amounts shall be allocated
in the same manner as Partnership revenues used for the repayment of such
indebtedness would have been allocated under Section 4.2(a)(ii).

(c) Items of deduction, loss and credit not specifically provided for above
(other than loss from the sale or other disposition of Partnership property),
including depreciation, cost



--------------------------------------------------------------------------------

recovery and amortization deductions, shall be allocated to the Partners in the
same manner that the costs and expenses of the Partnership that gave rise to
such items of deduction, loss and credit were allocated pursuant to Section 4.1.

(d) Gain from the sale or other disposition of Partnership property that is not
specifically provided for above shall be allocated to the Partners in a manner
which reflects each Partner’s allocable share of the revenue from the sale of
the Partnership property provided for in Section 4.2, and loss from the sale or
other disposition of Partnership property that is not specifically provided for
above shall be allocated to the Partners in a manner which reflects each
Partner’s allocable share of the costs and expenses of the Partnership property
provided for in Section 4.1.

(e) All recapture of income tax deductions resulting from the sale or other
disposition of Partnership property shall, to the maximum extent possible, be
allocated to the Partner to whom the deduction that gave rise to such recapture
was allocated hereunder to the extent that such Partner is allocated any gain
from the sale or other disposition of such property.

(f) Income resulting from the Partnership’s receipt of dry hole, bottom hole or
similar contributions shall be allocated in the same manner as the costs to
which they were applied were allocated.

(g) Any other items of Partnership income or gain not specifically provided for
above shall be allocated in the same manner as the revenue that resulted in such
income or gain is allocated and credited pursuant to Section 4.2.

(h) Notwithstanding any of the foregoing provisions of this Section 4.3 to the
contrary:

(i) If during any fiscal year of the Partnership there is a net increase in
Minimum Gain attributable to a Partner Nonrecourse Debt that gives rise to
Partner Nonrecourse Deductions, each Partner bearing the economic risk of loss
for such Partner Nonrecourse Debt shall be allocated items of Partnership
deductions and losses for such year (consisting first of cost recovery or
depreciation deductions with respect to property that is subject to such Partner
Nonrecourse Debt and then, if necessary, a pro rata portion of the Partnership’s
other items of deductions and losses, with any remainder being treated as an
increase in Minimum Gain attributable to Partner Nonrecourse Debt in the
subsequent year) equal to such Partner’s share of Partner Nonrecourse
Deductions, as determined in accordance with applicable Treasury Regulations.

(ii) If for any fiscal year of the Partnership there is a net decrease in
Minimum Gain attributable to Partnership Nonrecourse Liabilities, each Partner
shall be allocated items of Partnership income and gain for such year
(consisting first of gain recognized, including Simulated Gain, from the
disposition of Partnership property subject to one or more Partnership
Nonrecourse Liabilities and then, if necessary, a pro rata portion of the
Partnership’s other items of income and gain, and if necessary, for subsequent
years) equal to such Partner’s share of such net decrease (except to the extent
such Partner’s share of such net decrease is caused by a change in debt
structure with such Partner commencing to bear the economic risk of loss as to
all or part of any Partnership



--------------------------------------------------------------------------------

Nonrecourse Liability or by such Partner contributing capital to the Partnership
that the Partnership uses to repay a Partnership Nonrecourse Liability), as
determined in accordance with applicable Treasury Regulations.

(iii) If for any fiscal year of the Partnership there is a net decrease in
Minimum Gain attributable to a Partner Nonrecourse Debt, each Partner shall be
allocated items of Partnership income and gain for such year (consisting first
of gain recognized, including Simulated Gain, from the disposition of
Partnership property subject to Partner Nonrecourse Debt, and then, if
necessary, a pro rata portion of the Partnership’s other items of income and
gain, and if necessary, for subsequent years) equal to such Partner’s share of
such net decrease (except to the extent such Partner’s share of such net
decrease is caused by a change in debt structure or by the Partnership’s use of
capital contributed by such Partner to repay Partner Nonrecourse Debt) as
determined in accordance with applicable Treasury Regulations.

(i) The General Partner shall use all reasonable efforts to prevent any
allocation or distribution from causing a negative balance in the Limited
Partner’s Adjusted Capital Account. Consistent therewith, and notwithstanding
any of the foregoing provisions of this Section 4.3 to the contrary, if for any
fiscal year of the Partnership the allocation of any loss or deduction (net of
any income or gain) to any Partner would cause or increase a negative balance in
such Partner’s Adjusted Capital Account as of the end of such fiscal year (the
“Deficit Partner”) after taking into account the provisions of subsection (h) of
this Section 4.3, only the amount of such loss or deduction that reduces the
balance to zero shall be allocated to such Deficit Partner and the remaining
loss or deduction shall be allocated to the Partner whose Adjusted Capital
Account has a positive balance remaining at such time (the “Positive Partner”).
After any such allocation, any Partnership income or gain (including Simulated
Gain) that would otherwise be allocated to the Deficit Partner shall be
allocated instead to the Positive Partner up to an amount equal to the
Partnership loss or deduction allocated to the Positive Partner under the
preceding sentence; provided, however, that no allocation of income or gain
realized shall be made under this sentence if the effect of such allocation
would be to cause the Adjusted Capital Account of the Deficit Partner to be less
than zero. If, after taking into account the allocation in the first sentence of
this Section 4.3(i), the Adjusted Capital Account balance of the Deficit Partner
remains less than zero at the end of a fiscal year, a pro rata portion of each
item of Partnership income or gain (including Simulated Gain) otherwise
allocable to the Positive Partners for such fiscal year (or if there is no such
income or gain allocable to the Positive Partners for such fiscal year, all such
income or gain (including Simulated Gain) so allocable in the succeeding fiscal
year or years) shall be allocated to the Deficit Partner in an amount necessary
to cause its Adjusted Capital Account balance to equal zero; provided, that no
allocation under this sentence shall have the effect of causing the Positive
Partner’s Adjusted Capital Account to be less than zero. After any such
allocation, any Partnership gain (including Simulated Gain) resulting from the
sale or other disposition of Partnership property that would otherwise be
allocated to the Deficit Partner for any fiscal year under this Section 4.3
shall be allocated instead to the Positive Partner until the amount of gain so
allocated equals the amount of gain (including Simulated Gain) previously
allocated to such Deficit Partner under the preceding sentence of this
Section 4.3(i); provided, however, that no allocation of gain (including
Simulated Gain) shall be made under this sentence if the effect of such
allocation would be to cause the Adjusted Capital Account of a Deficit Partner
to be less than zero.



--------------------------------------------------------------------------------

(j) In accordance with Section 704(c) of the Internal Revenue Code and the
Treasury Regulations thereunder, income and deductions with respect to any
property carried on the books of the Partnership at a value that differs from
such property’s adjusted tax basis shall, solely for federal income tax
purposes, be allocated among the Partners in a manner to take into account any
variation between the adjusted tax basis of such property to the Partnership and
its fair market value at the time of contribution or its book value, as
applicable. In making such allocations, the General Partner shall use such
method or methods permitted under applicable Treasury Regulations as may be
approved by the Limited Partner in accordance with Section 6.9(a).

Section 4.4. Distributions.

(a) Within 30 days after the end of each month, the General Partner shall cause
the Partnership to make a distribution (i) to the Limited Partner of its LP
Monthly Cash Distribution for such month and (ii) to the General Partner of its
GP Monthly Cash Distribution for such month.

(b) The General Partner shall cause the Partnership to make a distribution to
the Partners of their allocable share (as determined under Section 4.2(a)) of
the net proceeds of sale resulting from any permitted sale or disposition of
Leases or other Partnership assets (other than in connection with the
liquidation of the Partnership) within two business days after the closing of
such sale or disposition; provided, that the General Partner shall be entitled
to reserve from such distribution such amount which is, or which the General
Partner reasonably anticipates will be, subject to any post-closing adjustment
and which reserve shall be approved by the Limited Partner; provided, further,
that the General Partner shall distribute such reserve or portions thereof at
such times as it reasonably determines that the contingencies for which such
reserve has been established have been satisfied.

(c) Notwithstanding the foregoing or any other provision contained in this
Agreement, (i) unless the Limited Partner otherwise consents in writing or
defaults in the payment of any Capital Contributions previously agreed to be
made by it, the General Partner shall not be entitled to cause the Partnership
to retain any of the Limited Partner’s share of Partnership revenues for the
purpose of paying (directly or indirectly) any Acquisition Costs, Capital Costs,
Hedge Costs, or Organization and Third Party Acquisition Costs or (ii) the
Partnership may retain such insurance proceeds and other amounts as the General
Partner shall reasonably determine are necessary to pay Partnership liabilities
and expenses upon the occurrence of an accident (e.g., a blowout), catastrophe
or similar event (and, in connection therewith, to restore, preserve or protect
Partnership property) or to comply with all applicable Environmental Laws,
ordinances, rules and regulations.

(d) Payment of all distributions made by the Partnership to the Limited Partner
shall be made by wire transfer of immediately available funds in accordance with
such written instructions to the General Partner as may be provided by the
Limited Partner from time to time.

(e) Nothing contained in this Section 4.4 shall relieve the General Partner from
its obligation to bear 100% of Catastrophe Costs pursuant to Section 4.1(a).



--------------------------------------------------------------------------------

(f) All distributions in liquidation of a Partner’s interest in the Partnership
shall be made in accordance with Section 10.3.

ARTICLE V

PARTNERSHIP PROPERTY

Section 5.1. Title to Partnership Property. All property owned by the
Partnership, whether real or personal, tangible or intangible, shall be deemed
to be owned by the Partnership as an entity, and no Partner, individually, shall
have any ownership of such property. The Partnership shall hold all of its
assets in the name of the Partnership unless under the law of some jurisdiction
in which the Partnership owns assets such assets must be held in another name.
In such a case, such assets in such jurisdiction shall be held under such other
name or names (except the name of the General Partner, any Affiliate of the
General Partner or the name of the Limited Partner) as the General Partner shall
determine to be necessary so long as it does not affect adversely the limited
liability of the Limited Partner hereunder or jeopardize in any manner the title
to or ownership of any Partnership Leases or other assets. The General Partner
shall promptly take all such action as it shall deem necessary or appropriate,
or as may be required by law, to perfect and preserve the ownership interest of
the Partnership in all Leases, and (if requested by the Limited Partner) upon
recordation of title to a Lease shall promptly supply the Limited Partner with a
copy of such recorded title. In the event the Partnership acquires assets in a
jurisdiction which prohibits the Partnership from holding such assets in the
name of the Partnership and such assets are held in another name, the General
Partner shall obtain an opinion of reputable counsel in such jurisdiction
addressed to the Limited Partner and satisfactory in all respects to the Limited
Partner that the Partnership has taken all action necessary and appropriate, or
required by law, to perfect and preserve the ownership interest of the
Partnership in all such assets.

Section 5.2. Acquisition of the Properties.

(a) Immediately after the execution and delivery of this Agreement by the
parties hereto, the General Partner is authorized to, and shall, execute and
deliver on behalf of the Partnership the Assignment Agreement and that certain
Purchase and Sale Agreement (the “Purchase Agreement”) by and between the
Partnership, as buyer, and B&W Operating, L.L.C., et al., as seller, provided
the Purchase Agreement and the Assignment Agreement are substantially in the
forms of the versions submitted to and approved by the Partners on or prior to
the date hereof as the final draft in all material respects.

(b) If the Purchase Agreement and the Assignment Agreement are executed and
delivered by the General Partner on behalf of the Partnership in accordance with
subsection (a) above, the General Partner shall cause the Partnership to
consummate the acquisition of the Properties pursuant to the terms and
conditions of the Purchase Agreement and the Assignment Agreement, provided that
the conditions set forth in Section 3.2(e) to the Limited Partner’s obligation
to make the Capital Contribution referenced in Section 3.2(c) have been
satisfied.

Section 5.3. Additional Acquisitions. If, during the term of this Agreement but
after the Purchase Agreement Closing Date, the General Partner or an Affiliate
thereof acquires (or proposes to acquire) a Lease or Leases inside of the Area
of Mutual Interest (in this Section called the “Subject Leases”), the terms and
provisions of this Section 5.3 shall be operative.



--------------------------------------------------------------------------------

Specifically, upon the acquisition (or proposed acquisition) under the
circumstances described above, the General Partner shall notify the Limited
Partner, which notice shall (a) specify the interest the General Partner or its
Affiliates have acquired (or propose to acquire) in the Subject Leases,
(b) specify the purchase price (or proposed purchase price), (c) describe the
development and/or Enhanced Recovery Operations, if any, the General Partner
reasonably anticipates will be engaged in on the Subject Leases and the
estimated costs associated therewith, (d) include a summary of the pertinent
geological and geophysical data relating to the Subject Leases or proposed
development/Enhanced Recovery Operations, (e) include financial projections
relating to the Subject Leases and any internally or externally prepared related
engineering or reserve reports, (f) describe the nature and extent of planned
title examination and property related due diligence (including, without
limitation, environmental due diligence), and (g) such other information as the
General Partner deems material, including the depths to be acquired and whether
the Partnership or a third party presently owns such depths as covered by the
Subject Leases in the Area of Mutual Interest. Thereafter, the General Partner
shall promptly furnish to the Limited Partner any additional information
concerning the Subject Leases or the proposed development/Enhanced Recovery
Operations as the Limited Partner may reasonably request (including, without
limitation, the reports of consultants and outside engineers). Subject to the
Limited Partner agreeing to make additional Capital Contributions to the
Partnership with respect to the Subject Leases pursuant to Section 3.3 or as
otherwise provided below in this Section 5.3, the Partnership shall acquire not
less than all of the interest of the General Partner and its Affiliates in such
Subject Leases (or, if applicable, which the General Partner or its Affiliates
propose to acquire therein) pursuant to the terms set forth in the notice. Prior
to the acquisition by the Partnership of the Subject Leases, the General Partner
shall notify the Limited Partner of any material change in the nature and extent
of the title examination and property related due diligence plan and the reason
therefor and of any fact discovered in due diligence that materially adversely
affects the economics or risks associated with the Subject Leases; provided that
no such notice need be given to the Limited Partner if the Limited Partner has
elected not to make additional Capital Contributions with respect thereto. The
Limited Partner may withdraw its election to make additional Capital
Contributions with respect to the proposed acquisition and related activity, at
any time prior to the Partnership committing to acquire the Subject Leases, by
so notifying the General Partner in writing if (i) there is discovered during
due diligence a fact or facts not presented to the Limited Partner in the
initial evaluation of the proposed acquisition that materially adversely affects
the economics or risks associated with the Subject Leases to be acquired and
such material adverse effect cannot be remedied to the reasonable satisfaction
of the Limited Partner prior to the acquisition by the Partnership or (ii) more
than three months have passed since the Limited Partner notified the General
Partner of such Limited Partner’s election to make Capital Contributions with
respect to such acquisition and related activity. The interest in each Lease
assigned by the General Partner and each Affiliate thereof to the Partnership
pursuant to this Section 5.3 shall be assigned, conveyed and transferred without
warranty of title, either express or implied, except as to all persons claiming
or to claim the same or any part thereof by, through and under the General
Partner or such Affiliate but not otherwise and with a further warranty that the
General Partner or such Affiliate has not placed any lien, encumbrance, burden
or other restriction on such Lease or, if the General Partner or such Affiliate
has previously placed a lien, encumbrance, burden or other restriction on such
Lease, that such lien, encumbrance, burden or other restriction is being
concurrently released or has been released. In connection with any acquisition
of Leases by the Partnership pursuant to this Section 5.3, the General Partner
or an Affiliate thereof shall not retain from or otherwise burden



--------------------------------------------------------------------------------

the interest in any Lease assigned to the Partnership with any overriding
royalty, net profits interest, carried interest, reversionary interest,
production payment or other burden in favor of itself, its officers, managers,
directors and employees or any other person, except in connection with an
acquisition by the General Partner or such Affiliate pursuant to a transaction
where an unrelated third party transferring the Lease retains such an interest
or burden with respect to all of the Lease acquired by the General Partner or
Affiliate. With respect to each Lease acquired by the Partnership pursuant to
this Section 5.3, such acquisition shall include all rights to all horizons
under such Lease which were available for purchase and considered appropriate
for acquisition by the Partnership. Under no circumstances shall the General
Partner or any Affiliate thereof acquire rights to any separate horizon within
or under a Lease in which the Partnership has an interest without first offering
such rights to the Partnership under this Section 5.3.

Section 5.4. Lease Sales.

(a) Except as provided in this Section 5.4, in Section 6.2(d), and elsewhere
herein, the General Partner may sell, farm-out, abandon or otherwise dispose of
any Partnership Lease, on such terms as the General Partner deems reasonable and
in the best interests of the Partnership and the Limited Partner.

(b) Except as expressly permitted and recognized in Section 5.3 and
Section 10.3, neither the General Partner or any of its Affiliates nor any of
their employees shall acquire, directly or indirectly, any Lease (or any
interest therein) from the Partnership unless the Limited Partner has previously
approved in writing such acquisition.

Section 5.5. Sales of Production. The General Partner shall have the right to
cause the Partnership to sell any oil or gas produced by or for the account of
the Partnership, including but not limited to crude oil, condensate, natural gas
liquids and natural gas (including casinghead gas) which may be produced from or
allocated to the Oil and Gas Properties or any additional Leases acquired
pursuant to the terms hereof, to such purchaser and on such terms and conditions
as the General Partner shall determine to be in the best interest of the
Partnership; provided, however, that all such sales shall be upon terms and
conditions which are the best terms and conditions available as determined in
good faith by the General Partner taking into account all relevant
circumstances, including but not limited to, price, quality of production,
access to markets, minimum purchase guarantees, identity of purchaser, and
length of commitment and, in any event, on terms no less favorable to the
Partnership than the General Partner or any Affiliate thereof has recently
obtained or is obtaining for arm’s length sales, exchanges or dispositions of
the General Partner’s or such Affiliate’s production of similar quantity and
quality in the same geographic area where the Partnership’s production is
located.

Section 5.6. Operations on Partnership Leases.

(a) The General Partner or an Affiliate thereof, shall act as operator in
connection with operations on each Partnership Lease and, subject to
subsection (b) below, receive compensation and reimbursement from the
Partnership in connection therewith (regardless of whether there is an operating
agreement) unless (i) another person is serving as operator under an agreement
to which a Lease is subject or (ii) any third party or third parties (not
Affiliates of the General Partner) jointly owning such Lease and with a
controlling interest will not agree. As to those Partnership Leases with respect
to which the General Partner is not the operator, the



--------------------------------------------------------------------------------

General Partner shall take such actions and exercise such rights and remedies
that are reasonably available to it to cause the actual operator to properly
develop, maintain and operate such Leases.

(b) In the event the Partnership and any third party jointly own any Lease and
operations thereon are conducted pursuant to an operating agreement, (i) if the
third party is designated as operator thereunder, the Partnership shall pay the
costs and expenses charged to it thereunder and (ii) if the General Partner or
any of its Affiliates is designated as operator, the General Partner or such
Affiliate shall receive for its account from the third party such third party’s
share and from the Partnership the Partnership’s share of all compensation and
reimbursement provided to the operator thereunder; provided, however, that the
charges to the Partnership by the General Partner or any of its Affiliates when
acting as the designated operator (regardless of whether there is an operating
agreement or regardless of whether or not a third party is also a party thereto)
shall not exceed those set forth in or permitted by this Agreement or the
“Accounting Procedure” (as herein called) attached hereto as Exhibit 5.6
(although the operating agreement, if any, may otherwise provide), and in no
event shall the terms of any such operating agreement vary or effect this
Agreement or the Accounting Procedure or the duties and obligations of the
General Partner hereunder (and in the event of a conflict the terms and
provisions of this Agreement shall prevail).

(c) Other than assignments among the General Partner and entities which are
Affiliates of the General Partner pursuant to clause (c) of the definition
thereof, the General Partner, or any such Affiliate, shall not substitute
another party as operator, resign as operator or assign its obligations as
operator with respect to any Partnership Lease where it acts as operator, unless
the Limited Partner so requests in the event the General Partner is removed as
such pursuant to Section 9.4 or the Limited Partner elects to wind-up the
Partnership pursuant to any of subsections (c), (e), (f), (g), or (i) of
Section 10.1 (in which event the General Partner agrees that it or its
Affiliates will immediately resign as operator and use its reasonable best
efforts to cause the person designated by the Limited Partner to be the
successor operator and to act in good faith and cooperate in all respects with
the Partnership, the Limited Partner, and the successor operator in transferring
operations and in effecting an efficient and successful transition).

Section 5.7. Hedge Arrangement. Subject to the terms and conditions below, the
General Partner will cause the Partnership, when and if requested by the Limited
Partner either on or prior to or after the Purchase Agreement Closing Date to
hedge up to the product of 85% multiplied by the LP Sharing Percentage of the
Partnership’s forecast production from proved producing oil and gas reserves
attributable to the Oil and Gas Properties and any additional Leases acquired
pursuant to the terms hereof as determined in the CGA Report for such period and
on such terms and conditions as are satisfactory to the Limited Partner.
Notwithstanding the foregoing, it is agreed that the General Partner’s
obligation under the immediately preceding two sentences shall be conditioned
upon the General Partner having received from the Limited Partner reasonable
assurance that the Limited Partner has the financial ability to fund Hedge Costs
attributable to the subject Hedging Transaction (it being agreed, however, that
the guaranty by GE Capital Corporation of the Partnership’s funding obligations
in respect of such Hedging Transaction shall be deemed to satisfy this
condition). Any Hedging Transaction contemplated hereunder shall be a “hedging
transaction” as described in Treasury Regulation §1.1221-2 to reduce the risk of
price changes for oil and gas produced by the Partnership in volumes equal to
the notional amounts provided in the documents evidencing such Hedging
Transaction. At the



--------------------------------------------------------------------------------

time of the execution and delivery by the Partnership of the documents
evidencing a Hedging Transaction, the General Partner shall take such additional
steps as may be necessary to identify the Hedging Transaction in the books and
records of the Partnership as a “hedging transaction” in the manner and at the
time prescribed by Treasury Regulation §1.1221-2(f).

Section 5.8. Production. Throughout the term of the Partnership, the General
Partner shall instruct any operator of any Partnership Lease to produce on
behalf of the Partnership not less than the Partnership’s entire working
interest in the production attributable to such Lease; provided, however, the
General Partner shall not be so obligated (a) in circumstances when it is
necessary to restrict production on such Lease for the purpose of performing
general maintenance and workover activities thereon in connection with
maintaining production; (b) if the Partnership is precluded from so doing by any
applicable state, local or federal law, order or regulation; (c) if the
Production Sales Proceeds attributable to such Lease are inadequate to cover
Lease Operating and Production Costs attributable thereto; or (d) if the General
Partner gives notice to the Limited Partner that due to a cause or causes beyond
the reasonable control of the General Partner, including, for purposes of
illustration, an act of God, strike, act of public enemy, war, blockade, public
riot, lightening, fire, violent storm, flood, explosion or governmental
restraint, it is unable to do so.

Section 5.9. Environmental, Health and Safety Program. The General Partner, at
the cost and expense of the Partnership, shall implement, and maintain a formal,
comprehensive written environmental health and safety program (in this Section,
the “EH&S Program”), including regular review and evaluations, aimed at ensuring
that the Partnership’s operations on the Oil and Gas Properties or any
additional Leases acquired pursuant to the terms hereof are conducted in
compliance with all applicable Environmental Laws. At a minimum, the EH&S
Program shall include: (a) identification of environmental concerns associated
with any environmental regulations applicable to the Partnership’s operations;
(b) adoption and implementation of an environmental management system to assess
and control the environmental impact of the Partnership’s operations; and
(c) implementation of periodic EH&S audits conducted either internally or by
independent consultants with documented corrective action responding to such
audits. The EH&S Program shall involve senior management of the General Partner,
include a formal written corporate environmental policy, and identify by name or
position the person with overall responsibility for EH&S compliance, as well as
those person(s) who are responsible for specific EH&S areas.

ARTICLE VI

MANAGEMENT

Section 6.1. Power and Authority of General Partner. Except as provided in
Section 6.2 and elsewhere in this Agreement and except as otherwise provided by
applicable law, the General Partner shall have full and exclusive power and
authority on behalf of the Partnership to manage, control, administer and
operate the properties, business and affairs of the Partnership in accordance
with this Agreement and to do or cause to be done any and all acts deemed by the
General Partner to be necessary or appropriate thereto.

Section 6.2. Certain Restrictions on General Partner’s Power and Authority.
Except as otherwise provided herein, the General Partner shall not have the
power or authority



--------------------------------------------------------------------------------

to, and shall not, do, perform or authorize any of the following without the
prior written consent of the Limited Partner:

(a) To borrow any money in the name or on behalf of the Partnership, or
otherwise draw, make, execute and issue promissory notes and other negotiable or
non-negotiable instruments and evidences of indebtedness, except that the
General Partner may borrow money in the name and on behalf of the Partnership in
such amounts as the General Partner shall reasonably determine are necessary to
preserve and protect Partnership property upon the occurrence of an accident
(e.g., a blowout), catastrophe or similar event or to comply with all applicable
Environmental Laws, ordinances, rules and regulations;

(b) To mortgage, pledge, assign in trust or otherwise encumber any Partnership
property, or to assign any monies owing or to be owing to the Partnership,
except to secure the payment of any borrowing permitted in Section 6.2(a) and
except for customary liens contained in or arising under any operating
agreements, construction contracts and similar agreements executed by or binding
on the Partnership with respect to amounts not yet due or not yet delinquent
(or, if delinquent, that are being contested by the General Partner in good
faith) or except for statutory liens for amounts not yet due or not yet
delinquent (or, if delinquent, that are being contested by the General Partner
in good faith), provided that in no event shall the General Partner mortgage,
pledge, assign in trust or otherwise encumber the Partnership’s right to receive
Capital Contributions from the Limited Partner;

(c) To sell, assign, farm-out, abandon or otherwise dispose of any Partnership
Lease except (i) as provided in Section 3.3(d)(2) and Section 3.3(d)(3),
(ii) with respect to any given calendar year, for sales or other dispositions by
the Partnership during such year up to (but not to exceed) an aggregate
(non-cumulative) amount equal to $25,000 in proceeds received by the
Partnership, or (iii) without limiting the immediately preceding clauses (i) and
(ii), for such Leases or interests therein as the General Partner shall
reasonably determine to be necessary to raise funds to pay Partnership
liabilities and expenses (other than Catastrophe Costs) upon the occurrence of
an accident, catastrophe or similar event (and, in connection therewith, to
restore, preserve and protect Partnership property) or to comply with all
applicable environmental or other laws, ordinances, rules and regulations;

(d) To guarantee in the name or on behalf of the Partnership the payment of
money or the performance of any contract or other obligation of any person
except for responsibilities customarily assumed under operating agreements
considered standard in the industry;

(e) To make any advance payments of compensation or other consideration to the
General Partner or any of its Affiliates;

(f) To bind or obligate the Partnership with respect to any matter outside the
scope of the Partnership business;

(g) To merge or consolidate the Partnership with any partnership or other person
or entity, convert the Partnership to a general partnership or other entity or
agree to an exchange of interests with any other person;



--------------------------------------------------------------------------------

(h) To use the Partnership name, credit or property for other than Partnership
purposes;

(i) To loan any Partnership funds to the General Partner or any of its
Affiliates;

(j) To enter into a Hedging Transaction, except as provided in Section 5.7, and
to amend or terminate any agreements or other document evidencing a Hedging
Transaction or waive any rights of the Partnership thereunder;

(k) To acquire any Lease in violation of the terms of this Agreement;

(l) To alter, supplement, modify or amend the Purchase Agreement, the Assignment
Agreement, or any other document or instrument executed in connection therewith
in any material respect, waive any of the General Partner’s or the Partnership’s
rights or, with respect to the Purchase Agreement, any of seller’s duties and
obligations thereunder in any material respect, or make any material election,
determination or agreement thereunder;

(m) To initiate, compromise or settle any lawsuit, administrative matter or
other dispute where the amount the Partnership may recover or might be obligated
to pay, as applicable, is in excess of $25,000;

(n) To enter into any contract or agreement with the General Partner or any
Affiliate thereof for the rendering of services or the sale or lease of supplies
(except that the foregoing shall not preclude the General Partner or an
Affiliate of the General Partner from serving as operator in accordance with
Section 5.6); or

(o) Except as expressly provided herein, to take any action with respect to the
assets or property of the Partnership which benefits the General Partner or any
of its Affiliates to the detriment of the Limited Partner or the Partnership,
including, among other things, utilization of funds of the Partnership as
compensating balances for its own benefit.

Section 6.3. Duties and Services of General Partner.

(a) The General Partner shall comply in all material respects with the terms of
this Agreement and shall use its reasonable best efforts (i) to cause its
Affiliates to comply in all material respects with the terms of this Agreement,
(ii) to act in the Partnership’s best interests with respect to the Purchase
Agreement, including with regard to the assertion of title defects,
environmental defects, and post-closing indemnity claims, and (iii) in the
conduct of the business and operations of the Partnership to cause the
Partnership (A) to comply in all material respects with the terms and provisions
of all agreements to which the Partnership is a party or to which its properties
are subject, (B) to comply in all material respects with all applicable laws,
ordinances or governmental rules and regulations to which the Partnership is
subject (including, without limitation, all applicable federal, state and local
Environmental Laws, ordinances, rules and regulations), and (C) to obtain and
maintain all licenses, permits, franchises and other governmental authorizations
necessary with respect to the ownership of Partnership properties and the
conduct of Partnership business and operations. In addition, the General Partner
shall exercise the Partnership’s rights under the Purchase Agreement in
consultation and coordination with the Limited Partner and take into account
whether the Limited Partner has proposed, approved, or disapproved any action of
the Partnership with respect thereto.



--------------------------------------------------------------------------------

(b) With respect to the maintenance, exploration, development and operation of
the Oil and Gas Properties and any additional Leases acquired pursuant to the
terms hereof with respect to which the General Partner serves as operator, the
General Partner shall have the standard of care of a reasonably prudent
operator. With respect to the Limited Partner and its interests in the
Partnership, the General Partner shall have the duties set forth in
Section 152-204 through 152.207 of the Texas General Partnership Law, as
provided in §1.008 of the Texas Business Organizations Code (such provisions, as
amended from time to time, or any successor statute or statutes thereto, being
called the “TGPL”), which are applicable to general partners of limited
partnerships by virtue of Section 153.003 of the TLPL, and shall discharge such
as provided in Section 152.204 of the TGPL, provided that (i) the General
Partner shall at all times act with integrity and in good faith and utilize its
reasonable best efforts in all activities relating to the conduct of the
business of the Partnership and in resolving conflicts of interest; (ii) during
the existence of the Partnership, the General Partner shall devote such time and
effort to the Partnership business and operations as shall be necessary to
promote fully the interests of the Partnership and the mutual best interests of
the Partners; however, and subject to the foregoing and the other express
provisions of this Agreement, it is specifically understood and agreed that the
General Partner shall not be required to devote full time to Partnership
business; and (iii) subject to the other express provisions of this Agreement,
the Limited Partner acknowledges that the General Partner and its Affiliates
currently engage in and possesses, and agrees that the General Partner and its
Affiliates may continue to engage in and possess, interests in other business
ventures of any and every type and description, independently or with others,
including the ownership, acquisition, exploration, development, operation and
management of oil and gas properties, oil and gas drilling programs and
partnerships similar to this Partnership, and neither the Partnership nor the
Limited Partner shall by virtue of this Agreement have any right, title or
interest in or to such independent ventures, and the General Partner and its
Affiliates shall not be required to offer any business opportunity of any kind
to the Partnership or the Limited Partner except as expressly provided in
Section 5.3. With respect to the maintenance and safekeeping of Partnership
funds, the General Partner shall owe the Partnership and the Limited Partner a
fiduciary duty.

(c) The General Partner covenants and agrees that it will at all times retain
and have available to it and the Partnership a professional staff and outside
consultants which together will be reasonably adequate in size, experience and
competency to discharge properly the duties and functions of the General Partner
hereunder and under any applicable operating and other agreements, including,
engineers, geologists and other technical personnel, attorneys, accountants and
secretarial and clerical personnel.

Section 6.4. Liability of General Partner. The General Partner shall not be
liable, responsible or accountable in damages or otherwise to the Partnership or
the Limited Partner for, and (subject to Section 6.5) the Partnership shall
indemnify and save harmless the General Partner from any costs, expenses, losses
or damages (including attorneys’ fees and expenses, court costs, judgments and
amounts paid in settlement) incurred by reason of its being General Partner,
provided it has acted in good faith on behalf of the Partnership and in a manner
reasonably believed by it to be within the scope of the authority granted to it
by this Agreement and in the best interests of the Partnership, and provided
further that (i) the General Partner was not guilty of a material breach of this
Agreement, gross negligence, willful or wanton misconduct or, if applicable,
breach of a fiduciary duty owed by the General Partner with respect to such acts
or omissions, and (ii) the satisfaction of any indemnification and any saving



--------------------------------------------------------------------------------

harmless shall be from and limited to Partnership assets (which shall be
converted to cash to the extent necessary in a manner appropriate to protect the
interests of all Partners) and not from any Capital Contributions to be made by
the Limited Partner hereunder, and the Limited Partner shall not have any
personal liability on account thereof.

Section 6.5. Limitations on Indemnification. The rights of the General Partner
under Section 6.4 with respect to indemnification from the Partnership shall be
subject to the provisions of Chapter 8 of the TLPL. Any indemnification under
Section 6.4 shall be made by the Partnership only as permitted herein and,
unless the General Partner was wholly successful on the merits, only upon a
determination by a court upon the request of the General Partner or by
independent legal counsel selected by the General Partner and satisfactory to
the Limited Partner in a written opinion that indemnification of the General
Partner is permitted (a) under the circumstances because it has met the
applicable standard of conduct set forth in Section 6.4 and (b) pursuant to
Chapter 8 of the TLPL. Notwithstanding anything herein to the contrary, and
notwithstanding Section 8.102 of the TLPL, the General Partner shall not be
entitled to advancement or reimbursement of any attorneys’ fees, expenses, or
court costs in connection with a proceeding between the General Partner, on the
one hand, and the Partnership or any Limited Partner, on the other.

Section 6.6. Costs, Expenses and Reimbursement.

(a) Subject to the other express provisions of this Agreement, all direct,
third-party out of pocket costs and expenses reasonably incurred in the
Partnership’s business shall be paid from Partnership funds, including but not
limited to, costs of obtaining audits of the Partnership’s books and records
(including the fees and expenses of the Partnership’s independent public
accountants), the fees and expenses attributable to the preparation of the
Partnership’s tax returns and reports, the fees and expenses of the independent
petroleum engineer referenced in Section 8.2(f), outside legal costs, general
taxes, fees, costs and expenses in connection with the winding up and
termination of the Partnership’s business and affairs, and other direct,
third-party out of pocket costs and expenses of the Partnership.

(b) Commencing on the Purchase Agreement Closing Date, the Partnership shall
pay, and the General Partner shall be entitled to receive, (i) a monthly fee
(the “LP Management Fee”) in an amount equal to during the period from the
Closing Agreement Closing Date to the first anniversary of the Purchase
Agreement Closing Date, six percent, and during any period thereafter, four
percent, of LP Net Monthly Operating Income, and (ii) a monthly fee (the “GP
Management Fee”) in an amount equal to during the period from the Closing
Agreement Closing Date to the first anniversary of the Purchase Agreement
Closing Date, six percent, and during any period thereafter, four percent, of GP
Net Monthly Operating Income, subject to the following:

(i) the General Partner shall not be paid the LP Management Fee or GP Management
Fee for any month (or portion thereof) in which the Partnership’s right to
receive revenues has been assigned to a trustee pursuant to Section 6.11, if the
General Partner withdraws from the Partnership, if the General Partner has been
removed as provided herein or if the General Partner or an Affiliate is no
longer serving as operator of those properties then owned by the Partnership
with respect to which the General Partner or an Affiliate is serving as operator
pursuant to Section 5.6;



--------------------------------------------------------------------------------

(ii) the General Partner shall not be paid the LP Management Fee or GP
Management Fee for any month (or portion thereof) during which the business and
affairs of the Partnership are being wound up for liquidation purposes pursuant
to Section 10.3, if the General Partner is not acting as liquidator hereunder;
and

(iii) with respect to the last month during which the LP Management Fee or GP
Management Fee is payable hereunder if the obligation to pay such fee terminates
prior to the last day of such month, the monthly LP Management Fee or GP
Management Fee shall be prorated based on the number of days during such month
in which the General Partner is entitled to receive the LP Management Fee and GP
Management Fee divided by the total number of days in such month.

As used in this subsection (b), (A) the term “LP Net Monthly Operating Income”
means, with respect to a given month, (1) the revenues for such month received
by the Partnership and attributable to any Hedging Transaction plus (2) the
Production Sales Proceeds for such month received by the Partnership from the
sale of hydrocarbons (other than in connection with any Hedging Transaction)
produced from or otherwise attributable to the Oil and Gas Properties and any
additional Leases acquired pursuant to the terms hereof multiplied by the LP
Sharing Percentage for such month less (3) any Hedge Costs for such month less
(4) Lease Operating and Production Costs for such month multiplied by the LP
Sharing Percentage for such month, and (B) the term “GP Net Monthly Operating
Income” means, with respect to a given month, (1) the Production Sales Proceeds
for such month received by the Partnership from the sale of hydrocarbons (other
than in connection with any Hedging Transaction) produced from or otherwise
attributable to the Oil and Gas Properties and any additional Leases acquired
pursuant to the terms hereof multiplied by the GP Sharing Percentage for such
month less (2) Lease Operating and Production Costs for such month multiplied by
the GP Sharing Percentage for such month,

(c) Except as provided in this Section, in Section 3.6, Section 3.8,
Section 5.6, and Section 6.7, the General Partner and its Affiliates shall not
be paid any fee, compensation or reimbursement or be entitled to or charge the
Partnership for or on account of their services, services of their officers,
employees or consultants, fees or compensation of those geologists,
geophysicists and engineers who are employed by them or otherwise retained by
them, office expense, overhead or any other general or administrative costs or
expense. In the interest of clarity, the General Partner or its Affiliates are
not prohibited from receiving payments from third parties for their own account
in situations in which the General Partner or its Affiliate operates a
Partnership Lease as contemplated by Section 5.6(b)(ii).

Section 6.7. Organization and Third Party Acquisition Costs. The Partnership
from time to time shall pay directly, or shall reimburse the General Partner and
the Limited Partner for any payment by them of, the following fees, costs and
expenses incurred in connection with the initial organization of the Partnership
and the acquisition of the Properties (“Organization and Third Party Acquisition
Costs”): (a) all reasonable fees and expenses incurred by them (including fees
for outside legal services) in connection with the preparation and filing of all
certificates, opinions and documents required pursuant to Section 1.2 and
Section 1.6; (b) the fees, costs and expenses of the outside petroleum engineers
and other third party consultants retained by the Limited Partner and incurred
after April 1, 2008 in connection with the formation of the Partnership or the
acquisition of the Properties; (c) all reasonable fees, costs and expenses



--------------------------------------------------------------------------------

of legal counsel to the Limited Partner incurred by the Limited Partner after
April 1, 2008 in connection with (i) the negotiation, preparation and execution
(or review, as applicable) of this Agreement, the Purchase Agreement, the
Assignment Agreement, and all related documents, (ii) a due diligence review of
the Properties, and (iii) the closing of the transactions contemplated hereunder
and under the Purchase Agreement and the Assignment Agreement; and (d) all
reasonable fees and expenses of legal counsel to the Limited Partner in
connection with the Limited Partner’s consideration of any waiver of its rights
under this Agreement or any proposed amendment or supplement to this Agreement.

Section 6.8. Insurance. The General Partner shall cause the Partnership to
obtain (and maintain during the entire term of the Partnership), or the General
Partner shall carry for the benefit of the Partnership, insurance coverage in
such amounts, with provisions for such deductible amounts and for such purposes
as the General Partner and the Limited Partner have agreed upon below. The
Partners hereby agree that the General Partner shall initially carry for the
benefit of the Partnership insurance coverage in the amounts, with provisions
for such deductible amounts and for the purposes, specified in Exhibit 6.8.
Thereafter, any changes (including changes as to form and limits) to the
Partnership’s insurance coverage (including by reason of a change in the
Partnership’s risk profile) shall be reviewed and agreed to in writing by the
Partners. So long as the General Partner causes the Partnership to maintain
insurance coverage in accordance with this Section 6.8, costs, expenses or
damages that are not covered by the Partnership’s insurance coverage will not
constitute a Catastrophe Cost.

Section 6.9. Tax Elections.

(a) The General Partner shall make the following elections on behalf of the
Partnership:

(i) To elect, in accordance with Section 263(c) of the Internal Revenue Code and
applicable Treasury Regulations and comparable state law provisions, to deduct
as an expense all intangible drilling and development costs with respect to
productive and non-productive wells and the preparation of wells for the
production of oil or gas;

(ii) To elect the calendar year as the Partnership’s fiscal year if permitted by
applicable law;

(iii) To elect the accrual method of accounting;

(iv) If requested by the Limited Partner, to elect, in accordance with
Sections 734, 743, and 754 of the Internal Revenue Code and applicable Treasury
Regulations and comparable state law provisions, to adjust basis in the event
any Partnership interest is transferred in accordance with this Agreement or any
Partnership property is distributed to any Partner;

(v) To elect to deduct, to the maximum extent allowed, up to $5,000 of start-up
expenditures and $5,000 of organizational expenses in the year in which the
Partnership begins business and to deduct the remaining amount of such expenses
over a one hundred and eighty (180) month period as provided in sections 195 and
709 of the Internal Revenue Code; and



--------------------------------------------------------------------------------

(vi) To elect with respect to such other federal, state and local tax matters as
the General Partner and the Limited Partner shall agree upon from time to time.

(b) No Partner shall elect or cause the Partnership to elect to have the
Partnership treated as an association taxable as a corporation.

(c) The General Partner agrees to use its best efforts to cause any tax
partnership which governs any of the Oil and Gas Properties or any additional
Leases acquired pursuant to the terms hereof to make an election under
Section 754 of the Internal Revenue Code if such election would be beneficial to
the Partnership.

Section 6.10. Tax Returns. The General Partner shall cause to be prepared and
timely filed all federal, state and local income and other tax returns and
reports as may be required as a result of the business of the Partnership, which
returns shall be signed by Grove Ryan & Company, P.C., or such other independent
certified public accountants of the Partnership as the Partners may approve from
time to time. Not less than 30 days prior to the date (as extended) on which the
Partnership intends to file its federal income tax return or any state income
tax return, the return proposed to be filed by the General Partner shall be
furnished to the Limited Partner for review and comments. In addition, not more
than 10 days after the date on which the Partnership actually files its federal
income tax return or any state income tax return, a copy of the return so filed
by the General Partner shall be furnished to the Limited Partner. The General
Partner shall be designated the tax matters partner under Section 6231 of the
Internal Revenue Code and shall promptly notify the Limited Partner if any tax
return or report of the Partnership is audited or if any adjustments are
proposed by any governmental body. In addition, the General Partner shall
promptly furnish to the Limited Partner all notices concerning administrative or
judicial proceedings relating to federal income tax matters as required under
the Internal Revenue Code. During the pendency of any such administrative or
judicial proceeding, the General Partner shall furnish to the Limited Partner
periodic reports, not less often than monthly, concerning the status of any such
proceeding. Without the consent of the Limited Partner, the General Partner
shall not extend the statute of limitations, file a request for administrative
adjustment, file suit concerning any tax refund or deficiency relating to any
Partnership administrative adjustment or enter into any settlement agreement
relating to any Partnership item of income, gain, loss, deduction or credit for
any fiscal year of the Partnership.

Section 6.11. Appointment of Trustee to Receive Payments. The Limited Partner
may cause the Partnership at the Partnership’s expense to assign the
Partnership’s right to receive revenues to a trustee named by the Limited
Partner (a) if the General Partner has committed fraud, willful or intentional
misconduct or gross negligence in the performance of its duties hereunder,
(b) if the General Partner is in default in the performance or observance of any
material agreement, covenant, term, condition or obligation hereunder, (c) if a
representation or warranty made by the General Partner herein or by the General
Partner or any of its officers in any writing furnished in connection with or
pursuant to this Agreement shall be false in material respect on the date as of
which made, or (d) upon the occurrence of any of the events described in either
Section 153.155(a)(4) or in Section 153.155(a)(5) of the TLPL (except that with
respect to Section 153.155(a)(5) the operative number of days shall be 60
instead of those set forth in such Section). Such trustee shall receive and hold
Partnership revenues for the benefit of all the Partners, but shall not have the
rights of the General Partner hereunder. The trustee’s sole right and
responsibility shall be to receive Partnership funds and disburse them in
accordance with the



--------------------------------------------------------------------------------

other provisions of this Agreement. In the event a trustee is appointed pursuant
to this Section 6.11 and the default is cured or the action or event under or
with respect to the bankruptcy law is completely dismissed or eliminated, the
General Partner and the Limited Partner shall, at the request of either the
General Partner or the Limited Partner, cause the trustee to be discharged at
the Partnership’s expense; provided that in the reasonable judgment of the
Limited Partner, its interest under this Agreement will not be adversely
affected by any such discharge.

Section 6.12. Texas Margin Tax Sharing Arrangement. If Texas law requires the
Limited Partner and the Partnership to participate in the filing of a Texas
margin tax combined group report, the parties agree that the Partnership shall
promptly reimburse the Limited Partner for the margin tax paid on behalf of the
Partnership as a combined group member. The margin tax paid on behalf of the
Partnership shall be equal to the margin tax that the Partnership would have
paid if it had computed its margin tax liability for the report period on a
separate entity basis rather than as a member of the combined group. The parties
agree that the Limited Partner may deduct for federal income tax purposes 100%
of the Texas margin tax attributable to the Partnership and paid by the Limited
Partner and that the Partnership’s reimbursement obligation shall be limited to
the after-tax cost of the Texas margin tax attributable to the Partnership and
paid by the Limited Partner, computed based on the highest marginal federal tax
rate applicable to corporations.

ARTICLE VII

RIGHTS AND OBLIGATIONS OF LIMITED PARTNER

Section 7.1. Rights of Limited Partner. In addition to the other rights
specifically set forth herein, the Limited Partner shall have the right to:
(a) have the Partnership books and records (including those required in
Section 3.151 and Section 153.551 of the TLPL) kept at the principal United
States office of the Partnership and at all reasonable times to inspect and copy
any of them, (b) have on demand true and full information of all things
affecting the Partnership and a formal account of Partnership affairs whenever
circumstances render it just and reasonable, (c) have winding up by decree of
court as provided for in the TLPL, (d) consult with or advise the General
Partner, and (e) exercise all rights of a limited partner under the TLPL (except
to the extent otherwise specifically provided for herein).

Section 7.2. Limitations on Limited Partner. The Limited Partner shall not have
the authority or power in its capacity as a Limited Partner to act as agent for
or on behalf of the Partnership or any other Partner, to do any act which would
be binding on the Partnership or any other Partner, or to incur any expenditures
on behalf of or with respect to the Partnership. The General Partner shall not
hold out or represent to any third party that the Limited Partner has any such
right or power or that the Limited Partner is anything other than a “limited
partner” in the Partnership.

Section 7.3. Liability of Limited Partner. The Limited Partner shall not be
liable for the debts, liabilities, contracts or other obligations of the
Partnership except to the extent of any unpaid Capital Contributions agreed to
be made by the Limited Partner as set forth in Section 3.2 (which shall be
subject to reduction as provided for in Section 3.4), any additional Capital
Contributions hereafter agreed to be made by the Limited Partner in accordance
with Section 3.3 (which shall also be subject to reduction as provided for in
Section 3.4) and the Limited Partner’s



--------------------------------------------------------------------------------

share of the assets (including undistributed revenues) of the Partnership; and
in all events, the Limited Partner shall be liable and obligated to make
payments of its Capital Contributions only as and when such payments are due in
accordance with the terms of this Agreement, and the Limited Partner shall not
be required to make any loans to the Partnership. The Partnership shall
indemnify and hold harmless the Limited Partner in the event it (a) becomes
liable for any debt, liability, contract or other obligation of the Partnership
except to the extent expressly provided in the preceding sentence or (b) is
directly or indirectly required to make any payments with respect thereto.

Section 7.4. Access of Limited Partner to Data. During the term of the
Partnership, the Partnership may acquire or have access to geophysical,
geological and other similar data and information. The Limited Partner and its
agents and representatives, at any time either during the term of or after
termination of the Partnership, shall have the right to inspect, review and copy
(subject to the terms of any valid, bona fide agreement binding upon the
Partnership prohibiting such inspection, review or copying) any such data or
information (or studies, maps, evaluations or reports derived therefrom) which
relates to the Oil and Gas Properties or other Leases which the Partnership owns
or has owned or which has been paid for with Partnership funds and to consult
with the Partnership’s independent certified public accountants and independent
petroleum engineers and the General Partner’s technical personnel with respect
to Partnership matters. Upon liquidation of the Partnership, copies of all such
documents shall be distributed to the General Partner and to the Limited Partner
if so requested by it. If the Partnership is subject to a valid, bona fide
agreement prohibiting the inspection, review or copying of certain Partnership
data or information, the General Partner shall, if requested by the Limited
Partner, attempt to obtain an amendment or waiver of any such agreement to
permit such data or information to be provided to the Limited Partner upon
execution by the Limited Partner of a similar agreement and, in any event, shall
attempt in advance of execution of any such agreement to obtain permission for
the Limited Partner to inspect, review and copy any such data or information.

Section 7.5. Withdrawal and Return of Capital Contribution. The Limited Partner
shall not be entitled to (a) withdraw from the Partnership except upon the
assignment by the Limited Partner of all of its interest in the Partnership and
the substitution of such Limited Partner’s assignee as a Limited Partner of the
Partnership in accordance with Section 9.1 or (b) the return of its Capital
Contributions except to the extent, if any, that distributions made pursuant to
the express terms of this Agreement may be considered as such by law or by
unanimous agreement of the Partners, or upon winding-up and liquidation of the
Partnership, and then only to the extent expressly provided for in this
Agreement and as permitted by law.

ARTICLE VIII

BOOKS, RECORDS, REPORTS AND BANK ACCOUNTS

Section 8.1. Capital Accounts, Books and Records.

(a) Except as may otherwise be required by this Agreement, the General Partner
shall keep books of account for the Partnership in accordance with generally
accepted accounting principles consistently applied in accordance with the terms
of this Agreement. Such books shall be maintained at the principal United States
office of the Partnership and shall be maintained by the General Partner for
review by the Limited Partner during the term of the Partnership and for



--------------------------------------------------------------------------------

a period of five years thereafter. The calendar year shall be selected as the
accounting year of the Partnership and the books of account shall be maintained
on an accrual basis.

(b) An individual capital account shall be maintained by the Partnership for
each Partner as provided below:

(i) The capital account of each Partner shall, except as otherwise provided
herein, be (A) credited by such Partner’s Capital Contributions when made,
(B) credited by the fair market value of any property contributed to the
Partnership by such Partner (net of liabilities secured by such contributed
property that the Partnership is considered to assume or take subject to under
Section 752 of the Internal Revenue Code), (C) credited with the amount of any
item of taxable income or gain and the amount of any item of income or gain
exempt from tax allocated to such Partner (taking into account any reallocation
pursuant to Section 3.3 and Section 3.6), (D) credited with the Partner’s share
of Simulated Gain as provided in paragraph (ii) of this Section 8.1(b),
(E) debited by the amount of any item of tax deduction or loss allocated to such
Partner (taking into account any reallocation pursuant to Section 3.3 and
Section 3.6), (F) debited with the Partner’s share of Simulated Loss and
Simulated Depletion as provided in paragraph (ii) of this Section 8.1(b),
(G) debited by such Partner’s allocable share of expenditures of the Partnership
not deductible in computing the Partnership’s taxable income and not properly
chargeable as capital expenditures, including any non-deductible book
amortizations of capitalized costs, and (H) debited by the amount of cash or the
fair market value of any property distributed to such Partner (net of
liabilities secured by such distributed property that such Partner is considered
to assume or take subject to under Section 752 of the Internal Revenue Code).
Immediately prior to any distribution of assets by the Partnership that is not
pursuant to a liquidation of the Partnership or all or any portion of a
Partner’s interest therein, the Partners’ capital accounts shall be adjusted by
(X) assuming that the distributed assets were sold by the Partnership for cash
at their respective fair market values as of the date of distribution by the
Partnership and (Y) crediting or debiting each Partner’s capital account with
its respective share of the hypothetical gains or losses, including Simulated
Gains and Simulated Losses, resulting from such assumed sales in the same manner
as each such capital account would be debited or credited for gains or losses on
actual sales of such assets. Notwithstanding the foregoing sentence, the
Partnership shall not distribute any property in kind to any Partner except as
provided in Section 10.3.

(ii) The allocation of basis prescribed by Section 613A(c)(7)(D) of the Internal
Revenue Code and provided for in Section 4.3(b) and each Partner’s separately
computed depletion deductions shall not reduce such Partner’s capital account,
but such Partner’s capital account shall be decreased by an amount equal to the
product of the depletion deductions that would otherwise be allocable to the
Partnership in the absence of Section 613A(c)(7)(D) of the Internal Revenue Code
(computed without regard to any limitations which theoretically could apply to
any Partner) times such Partner’s percentage share of the adjusted basis of the
property (determined under Section 4.3(b)) with respect to which such depletion
is claimed (herein called “Simulated Depletion”). The Partnership’s basis in any
Depletable Property as adjusted from time to time for the Simulated Depletion
allocable to all Partners (and where the context requires, each Partner’s
allocable share thereof, which share shall be determined in the same manner as



--------------------------------------------------------------------------------

the allocation of basis prescribed in Section 4.3(b)) is herein called
“Simulated Basis.” No Partner’s capital account shall be decreased, however, by
Simulated Depletion deductions attributable to any Depletable Property to the
extent such deductions exceed such Partner’s allocable share of the
Partnership’s remaining Simulated Basis in such property. The Partnership shall
compute simulated gain (“Simulated Gain”) or simulated loss (“Simulated Loss”)
attributable to the sale or other disposition of a Depletable Property based on
the difference between the amount realized from such sale or other disposition
and the Simulated Basis of such property, as theretofore adjusted. Any Simulated
Gain shall be allocated to the Partners and shall increase their respective
capital accounts in the same manner as the amount realized from such sale or
other disposition in excess of Simulated Basis shall have been allocated
pursuant to Section 4.3(b). Any Simulated Loss shall be allocated to the
Partners and shall reduce their respective capital accounts in the same
percentages as the costs of the property sold were allocated up to an amount
equal to each Partner’s share of the Partnership’s Simulated Basis in such
property at the time of such sale.

(iii) Any adjustments of basis of Partnership property provided for under
Sections 734 and 743 of the Internal Revenue Code and comparable provisions of
state law (resulting from an election under Section 754 of the Internal Revenue
Code or comparable provisions of state law) and any election by an individual
Partner under Section 59(e)(4) of the Internal Revenue Code to amortize such
Partner’s share of intangible drilling and development costs shall not affect
the capital accounts of the Partners (unless otherwise required by applicable
Treasury Regulations), and the Partners’ capital accounts shall be debited or
credited pursuant to the terms of this Section 8.1 as if no such election had
been made.

(iv) Capital accounts shall be adjusted, in a manner consistent with this
Section 8.1, to reflect any adjustments in items of Partnership income, gain,
loss or deduction that result from amended returns filed by the Partnership or
pursuant to an agreement by the Partnership with the Internal Revenue Service or
a final court decision.

(v) In the case of property carried on the books of the Partnership at an amount
which differs from its adjusted basis, the Partners’ capital accounts shall be
debited or credited for items of depreciation, cost recovery, Simulated
Depletion, amortization and gain or loss (including Simulated Gain or Simulated
Loss) with respect to such property computed in the same manner as such items
would be computed if the adjusted tax basis of such property were equal to such
book value, in lieu of the capital account adjustments provided above for such
items, all in accordance with Treasury Regulation §1.704-1(b)(2)(iv)(g).

(vi) It is the intention of the Partners that the capital accounts of each
Partner be kept in the manner required under Treasury Regulation
§1.704-1(b)(2)(iv). To the extent any additional adjustment to the capital
accounts is required by such regulation, the General Partner is hereby
authorized to make such adjustment after notice to the Limited Partner.

Section 8.2. Reports. The General Partner shall deliver to the Limited Partner
the following financial statements, data files, and reports at the times
indicated below:



--------------------------------------------------------------------------------

(a) Daily, via email, when the Partnership has any direct drilling operations in
progress, a drilling report detailing the progress as reported by the subject
drilling superintendent.

(b) Monthly, within 30 days after the end of the month for which such report is
given, (i) a general description of the Properties and any additional Leases
acquired pursuant to the terms hereof, except succeeding reports need contain
only material changes (if any) regarding the Properties and such Leases and
(ii) a description of each sale, farmout or other transfer or disposition by the
Partnership of any Lease occurring during such month, including the reasons
therefor, parties thereto and terms thereof; provided, that if there is no
activity to report with respect to a given month, the report may state that.
This report shall be uploaded into an online reporting system of the Limited
Partner’s choice.

(c) Monthly, within 30 days after the end of each month in which joint interest
billings are processed and revenue disbursements are made or capital is received
or distributed by the General Partner, a schedule prepared on a cash basis for
such month indicating capital contributions and distributions for both the
General Partner and Limited Partner. This schedule shall be entered into an
online reporting system of the Limited Partner’s choice or, alternatively, at
the discretion of the Limited Partner, provided in writing.

(d) Monthly, within 30 days after the end of each month in which joint interest
billings are processed and revenue disbursements are made, a data file prepared
on a production month accrual basis with respect to the following month and for
all months of the Partnership’s term prior to the following month, not to exceed
twelve months, substantially in the form of Exhibit 8.2(d) in all material
respects, including all lease operating expense categories tracked by the
Partnership, and by individual well wherever possible. This data file shall be
uploaded to the online reporting system selected by the Limited Partner. To the
extent that required information is not included in the uploaded data file, the
information may be manually entered into the online reporting system. This
reporting requirement will not be considered complete until the General Partner
has uploaded or inputted all the required categories from Exhibit 8.2(d),
including all lease operating expense categories tracked by the Partnership, and
reviewed the uploaded data on the online reporting system and certified that to
the best of its knowledge, it is correct. At the discretion of the Limited
Partner, a summary of this report may be provided in writing to the Limited
Partner, rather than in a data file.

(e) Quarterly within 45 days after the end of each fiscal quarter of the
Partnership, including the fourth fiscal quarter, and annually within 90 days
after the end of each fiscal year of the Partnership, (i) financial statements
as of the end of and for such period, including a balance sheet and statements
of income (subject to estimated, not actual depletion for quarterly reporting
purposes), Partners’ equity, cash flows, prepared in accordance with generally
accepted accounting principles, and, with respect to the annual financial
statements, accompanied by a report of the Partnership’s independent certified
public accountants stating that (A) their examination was made in accordance
with generally accepted auditing standards and that in their opinion such
financial statements fairly present the Partnership’s financial position,
results of operations and cash flow in accordance with generally accepted
accounting principles consistently applied, and (B) in the normal course of
making the examination and reporting on the financial statements described
above, nothing came to their attention which caused them to believe that the
revenues and costs and expenses allocated to the Partners hereunder were not



--------------------------------------------------------------------------------

allocated in accordance with the specific allocation provisions of this
Agreement, (ii) a schedule reflecting for such period the total costs of the
Partnership and the costs charged to the General Partner and the costs charged
to the Limited Partner, the total revenues of the Partnership and the revenues
credited to the account of the General Partner and to the account of the Limited
Partner, and a reconciliation of such expenses and revenues to the provisions of
Article IV and Sections 3.3 and 3.6, and, with respect to the annual financial
statements, with such reconciliation to be detailed by well, Lease, or unit, as
appropriate and to include the original requested amount and the actual amount
received or spent, (iii) a summary itemization by type and/or classification of
the total fees, compensation and reimbursement paid by the Partnership (or
indirectly on behalf of the Partnership) to the General Partner and its
Affiliates, which summaries, with respect to the annual financial statements,
shall be accompanied by a report of the Partnership’s independent certified
public accountants stating that in preparing such summaries nothing came to
their attention which caused them to believe that any transaction between the
General Partner or an Affiliate thereof and the Partnership did not comply with
Section 6.2(n) or Section 6.6, or if they did so conclude, a statement
specifying such noncompliance, (iv) a schedule reflecting the capital account
balances of each Partner prepared pursuant to the provisions of Section 8.1(b),
(v) a schedule reflecting the unit of production that was used by the
Partnership to calculate depletion amounts set forth in the quarterly or annual
financial statement, as applicable, (vi) accompanying the annual financial
statement, a schedule setting forth the current book value of each Property of
the Partnership, with such amount further listed by well, Lease, or unit, as
appropriate, (vii) a summary of the information previously submitted to the
Partnership by the General Partner pursuant to Section 8.2(d), and (viii) a
report detailing the status of Cumulative Payout, including detail regarding all
Capital Contributions made by both the General Partner and the Limited Partner
since the formation of the Partnership and all distributions made by the
Partnership since its formation. The independent certified public accountants
for the Partnership shall be a nationally recognized firm of independent
certified public accountants as shall be designated by the General Partner and
approved by the Limited Partner.

(f) Annually within 90 days after the end of each fiscal year of the
Partnership, beginning with the fiscal year ending December 31, 2008, a report
containing (i) an estimation of the oil and gas reserves, classified by
appropriate categories, as of the end of the preceding fiscal year attributable
to the interest of the Partnership and of the Limited Partner therein, (ii) a
projection of the rate of production of and net income from such reserves with
respect to each such interest, (iii) a calculation of the present worth of such
net income discounted at a rate or rates designated from time to time by the
Limited Partner, (iv) a reconciliation of these reserves (to include production,
revisions and additions) to the prior fiscal year and to the preliminary
engineering evaluations), and (v) a schedule or complete description of all
assumptions, estimates and projections made or used in the preparation of such
report, including estimated future product prices, capital expenditures,
operating expenses and taxes. Each such report shall be prepared in accordance
with customary and generally accepted standards and practices for petroleum
engineers, and shall be based on such assumptions as to costs, product prices
and similar factors as (x) prescribed by Rule 4-10 of Regulation S-X promulgated
by the Securities and Exchange Commission and (y) the Limited Partner shall
designate from time to time and shall be prepared by an independent petroleum
engineer designated by the General Partner and approved by the Limited Partner.
This report will be used as the forecast for the following year for the
Partnership. The General Partner shall cooperate and provide reasonable
assistance to the Limited Partner in providing additional detail to this
forecast when requested.



--------------------------------------------------------------------------------

(g) Annually within 90 days after the end of each fiscal year of the General
Partner, unaudited financial statements of the General Partner similar to those
required for the Partnership in Section 8.2(e)(i).

(h) Quarterly, within 45 days after the end of each fiscal quarter of the
Partnership, including the fourth fiscal quarter, a description and the status
of any environmental remediation activities then being conducted by the
Partnership.

(i) Annually, within 120 days after the end of each fiscal year of the
Partnership, a statement from the General Partner (x) to the effect that, to the
best of its knowledge, the Partnership is in compliance in all material respects
with all applicable Environmental Laws and regulations (provided, that if the
General Partner is unable to make such statement on an unqualified basis, the
General Partner shall generally describe any qualifications or exceptions to
such statement), and (y) setting forth the results of any audits conducted
pursuant to Section 5.9.

(j) Such other reports and financial statements as the General Partner shall
determine or as the Limited Partner shall reasonably request from time to time,
including all filings, if any, with the Securities and Exchange Commission or
public announcements of the General Partner.

The cost of such reporting paid to third parties (except pursuant to
Section 8.2(g)) shall be paid by the Partnership as a Partnership expense. The
Partnership’s allocated cost of maintaining the online reporting system shall be
paid by the Partnership as a Partnership expense.

In connection with the foregoing, the Partners agree that: (i) the Partnership
shall adopt SFAS 133, Accounting for Derivative Instruments and Hedging
Activities (in this paragraph, the “Statement”), (ii) the Partnership will
comply with the terms and provisions of the Statement, including maintaining all
required documentation to ensure cash flow hedge accounting treatment at
inception of derivative instruments and measuring the value, effectiveness, and
correlation testing of the Partnership’s derivative instruments on at least a
quarterly basis, (iii) the General Partner will provide the Limited Partner with
cash flow hedge documentation in accordance with the Statement and similar to
the documentation attached hereto as Exhibit 8.2(j)(iii) that has been deemed by
the Partnership’s auditor as in compliance with the Statement, (iv) with respect
to the annual audited financial statements required pursuant to Section 8.2(e),
the General Partner shall provide a draft of such information to the Limited
Partner prior to finalizing for the Limited Partner’s review and comment, and
(v) they will cooperate in good faith to determine the form and nature of all
reports requested by the Limited Partner to verify compliance with the
Statement. The Partnership will ensure proper hedge documentation is in place
contemporaneously with the execution of the derivative instruments, with a copy
supplied to the Limited Partner within 30 days after such execution.

Section 8.3. Bank Accounts. The General Partner shall cause one or more accounts
to be maintained in the name of the Partnership in one or more banks which each
have capital, surplus and undivided profits of at least $200,000,000, which
accounts shall be used for the payment of expenditures incurred by the
Partnership in connection with the business of the Partnership and in which
shall be deposited any and all receipts of the Partnership. All amounts shall be
and remain the property of the Partnership and shall be received, held and
disbursed by the General Partner for the purposes specified in this Agreement.
There shall not be deposited in



--------------------------------------------------------------------------------

any of such accounts any funds other than funds belonging to the Partnership,
and no other funds shall in any way be commingled with such funds. It is
acknowledged and agreed, however, that the General Partner or an Affiliate
thereof, acting in its capacity as the operator of a Partnership Lease or
Leases, will maintain an operating account into which the proceeds from third
party purchasers of production attributable to such Lease(s) will be deposited,
and that such arrangement will not be deemed violative of this Section 8.3.

Section 8.4. Information Relating to the Partnership. Upon request, the General
Partner shall supply to the Limited Partner any information requested regarding
the Partnership or its activities. During ordinary business hours, the Limited
Partner and its authorized agents and representatives shall have reasonable
access to all books, records and materials in the Partnership’s offices
regarding the Partnership or its activities and, at the sole risk of the Limited
Partner, to the drill site of each Partnership well.

Section 8.5. Certain Notices. Without limiting its obligations hereunder, the
General Partner shall promptly notify the Limited Partner in writing:

(a) of the occurrence of any material adverse change in the Partnership’s
operations or properties;

(b) of the occurrence of any material adverse change in the General Partner’s
financial condition taken on a consolidated basis;

(c) of any material default by the General Partner in the performance of any of
its obligations hereunder;

(d) of any inspection by governmental authorities, notice of violations issued
by any such entities, pending administrative or judicial proceeding, claim or
any violation identified by the General Partner, to the extent any such
inspection, notice, proceeding, claim or violation relate to compliance by the
Partnership with Environmental Laws and could reasonably be expected to result
in a fine, penalty, loss or damage to the Partnership of $25,000 or more;

(e) of any offer or inquiry, whether oral or written, received by the General
Partner from a party who desires to purchase the Partnership, its properties, or
any portion thereof;

(f) in the event the General Partner changes the location of its principal
office or principal place of business; and

(g) in the event the Limited Partner becomes entitled to remove the General
Partner pursuant to Section 9.4, immediately after the General Partner becomes
aware of such event.

ARTICLE IX

ASSIGNMENTS OF INTERESTS AND SUBSTITUTIONS

Section 9.1. Assignments by Limited Partner.

(a) The interest of the Limited Partner in the Partnership shall be assignable
in whole or in part, subject to the following: (i) no such assignment shall be
made if such assignment would result in the violation of any applicable federal
or state securities laws and (ii) the



--------------------------------------------------------------------------------

Partnership shall not be required to recognize any such assignment until the
instrument conveying such interest has been delivered to the General Partner for
recordation on the books of the Partnership.

(b) Unless an assignee becomes a substituted Limited Partner in accordance with
the provisions set forth below, such assignee shall not be entitled to any of
the rights granted to the Limited Partner hereunder, other than the right to
receive allocations of income, gain, loss, deduction, credit and similar items
and distributions to which the assignor would otherwise be entitled, to the
extent such items are assigned, and the Limited Partner shall continue to be
responsible for its obligations hereunder.

(c) An assignee of the interest of the Limited Partner, or any portion thereof,
shall become a substituted Limited Partner entitled to all of the rights of the
Limited Partner if, and only if (i) the assignor gives the assignee such right,
(ii) the General Partner consents to such substitution (which consent shall not
be unreasonably withheld), and (iii) the assignee executes and delivers such
instruments, in form and substance reasonably satisfactory to the General
Partner, as the General Partner may deem necessary or desirable to effect such
substitution and to confirm the agreement of the assignee to be bound by all of
the terms and provisions of this Agreement. Upon the satisfaction of such
requirements, the General Partner shall concurrently (or as of such later date
as shall be provided for in any applicable written instruments furnished to the
General Partner) admit any such assignee as a substituted Limited Partner of the
Partnership and reflect such admission and the date thereof in the records of
the Partnership.

(d) The Partnership and the General Partner shall be entitled to treat the
record owner of any Partnership interest as the absolute owner thereof in all
respects and shall incur no liability for distributions of cash or other
property made in good faith to such owner until such time as a written
assignment of such interest that complies with the terms of this Agreement has
been received by the General Partner.

Section 9.2. Assignment by General Partner. The interest of the General Partner
in the Partnership shall not be assigned, mortgaged, pledged, subjected to a
security interest or otherwise encumbered, in whole or in part, without the
prior written consent of the Limited Partner in its sole and absolute
discretion.

Section 9.3. Merger or Consolidation. Notwithstanding the provisions of
Section 9.1 or Section 9.2, the merger or consolidation by a Partner with
another entity shall not be considered an assignment of an interest in the
Partnership, and upon the merger or consolidation of such Partner, the resulting
entity shall continue as a Partner.

Section 9.4. Removal of General Partner.

(a) Subject to the provisions hereof, the Limited Partner may remove the General
Partner with cause and select a new General Partner to operate and carry on the
business and affairs of the Partnership. As used in this Section 9.4 and in
Section 9.5, “with cause” means the occurrence of any of the following: (i) the
commission by the General Partner of fraud, willful or intentional misconduct or
gross negligence in the performance of its duties hereunder; (ii) a default by
the General Partner in the performance or observation of any material agreement,
covenant, term, condition or obligation hereunder; (iii) a representation or
warranty made by the



--------------------------------------------------------------------------------

General Partner herein or by the General Partner or any of its officers or
Affiliates in any writing furnished in connection with or pursuant to this
Agreement shall be false in any material respect on the date as of which made;
(iv) the occurrence of any of the events described in Section 153.155(a)(4) or
Section 153.155(a)(5) of the TLPL (except that with respect to
Section 153.155(a)(5), the operative number of days shall be 60 instead of the
numbers set forth in such Section); and (v) (A) the dissolution, bankruptcy,
insolvency, or other similar event, of the General Partner or Parent; (B) the
occurrence of a Change in Control; (C) the death, insanity, legal disability,
bankruptcy or insolvency of any Key Person; or (D) the resignation, retirement
or removal of any Key Person as an executive officer (or comparable title or
position) of General Partner or the determination by the Limited Partner that
Key Person is not otherwise actively involved in the day-to-day management of
the business and operations of the General Partner and the Partnership;
provided, that with respect to subclause (C) or (D), within 60 days after such
event, the General Partner has not appointed a person acceptable to the Limited
Partner to replace such Key Person.

(b) In the event the Limited Partner elects to remove the General Partner in
accordance with the provisions of Section 9.4(a) hereinabove, any successor
General Partner will be named in, and its appointment as such will be effective
as of a date specified in, a notice to the General Partner from the Limited
Partner exercising its right to remove the General Partner and select the
successor General Partner in accordance with the requirements hereof. The
removal of the General Partner shall be effective when the following conditions
have been satisfied: (i) a successor General Partner shall have been selected
and shall have agreed in writing to accept the responsibilities of a General
Partner; and (ii) this Agreement and the Certificate of Formation of the
Partnership shall have been duly amended to name the new General Partner
hereunder and under the laws of the State of Texas. To the extent required by
the laws of any jurisdiction to which the Partnership or this Agreement is
subject, upon the proper exercise of the rights under this Article IX, the
Partners hereby unanimously consent to the admission of such successor General
Partner and hereby appoint such successor General Partner as the agent and
attorney in fact for each Partner (including the retiring General Partner) for
the purpose of signing, swearing to and filing an amendment to the certificate
of formation of the Partnership and all other necessary or appropriate documents
in connection with the substitution of such successor General Partner.

(c) The provisions of this Section 9.4 shall not be the sole remedy of the
Limited Partner in the event the General Partner is removed with cause, and in
such event the Partnership and/or the Limited Partner shall have all other
rights and remedies as shall be available to them pursuant to this Agreement, at
law or in equity to redress any wrong or damage arising from the event or
circumstances giving rise to the General Partner’s removal with cause.

Section 9.5. Right of General Partner Upon Removal. In the event the General
Partner is removed in accordance with Section 9.4, the incoming General Partner
or its designee shall be required to purchase from the removed General Partner
all of the general partner interest of the removed General Partner in the
Partnership at a price equal to the appraised value thereof. Such appraised
value shall be determined by a qualified independent appraiser who is mutually
agreed upon by both the removed General Partner and the incoming General Partner
within 30 days after the selection of the incoming General Partner. If the
removed General Partner and the incoming General Partner cannot mutually agree
upon a single independent appraiser within such period, they shall each select
their own independent appraiser and those two appraisers shall



--------------------------------------------------------------------------------

select a third independent appraiser. The cost of such appraisal shall be borne
by the removed General Partner.

Section 9.6. Right of First Offer.

(a) If the Limited Partner proposes to make any sale or other disposition of all
or any portion of its interest in the Partnership (other than a sale or other
disposition to a person controlling, controlled by or under common control with
the Limited Partner and whether or not the Limited Partner has received an offer
for such interest), the Limited Partner shall so inform the General Partner by
notice in writing (in this Section 9.6, the “Transfer Notice”) describing the
interest (or portion thereof) that is the subject of such proposed disposition
(in this Section 9.6, the “Offered Interest”) and requesting that the General
Partner submit an offer to purchase the Offered Interest. The General Partner
shall thereupon have 30 days after receipt of the Transfer Notice to submit an
offer in writing to the Limited Partner to purchase the Offered Interest, which
offer shall be in reasonable detail. Failure of the General Partner to submit an
offer in writing to the Limited Partner to purchase the Offered Interest within
such 30-day period shall be deemed an election by the General Partner not to
submit an offer. If the General Partner submits an offer in writing to purchase
the Offered Interest in accordance with this Section, the Limited Partner shall
have the option to accept such offer, to decline the offer and retain the
Offered Interest, or to sell the Offered Interest to a third party, provided
that (i) any sale to a third party is consummated within 120 days after the
expiration of the above 30-day period and is on terms and conditions no less
favorable to the Limited Partner than those contained in the offer submitted by
the General Partner and (ii) the terms of Section 9.1 are complied with. If the
General Partner elects not to, or fails to, deliver any such offer in writing to
the Limited Partner within such 30-day period, the Limited Partner shall have
the option to sell the Offered Interest to a third party on such terms and
conditions as agreed upon between them, provided that any such sale is
consummated within 120 days after the expiration of the above 30-day period and
the terms of Section 9.1 are complied with.

(b) If the Limited Partner elects to accept an offer of the General Partner to
purchase the Offered Interest as provided in subsection (a) above, the closing
of the purchase and sale of an Offered Interest shall take place on the 45th day
following the date of delivery to the General Partner of the Limited Partner’s
election to accept such offer (or if such day is a Saturday, Sunday, or legal
holiday in the State of Connecticut, the first day thereafter that is not a
Saturday, Sunday, or legal holiday) at 10:00 a.m., local time, in the offices of
the Limited Partner set forth on the Limited Partner’s signature page of this
Agreement, or on such other date and at such other time and place as may be
agreed to by both Partners. At the closing, the Limited Partner shall take all
action necessary to convey the Offered Interest to the General Partner, free of
all liens and encumbrances, against receipt of the purchase price therefor.

ARTICLE X

WINDING-UP, LIQUIDATION AND TERMINATION

Section 10.1. Winding-Up. The Partnership shall be wound-up upon the occurrence
of any of the following:

(a) The occurrence of May 20, 2028.



--------------------------------------------------------------------------------

(b) The consent in writing of the General Partner and the Limited Partner.

(c) The election of the Limited Partner by written notice to the General Partner
if at the time such notice is given (i) the General Partner has committed fraud,
willful or intentional misconduct or gross negligence in the performance of its
duties hereunder, (ii) the General Partner has defaulted in the performance or
observation of any material agreement, covenant, term, condition or obligation
hereunder, or (iii) a representation or warranty made by the General Partner
herein or by the General Partner or any of its officers or Affiliates in any
writing furnished in connection with or pursuant to this Agreement shall be
false in any material respect on the date as of which made.

(d) The sale or other disposition of all or substantially all of the assets of
the Partnership.

(e) The occurrence of an event of withdrawal from the Partnership by the General
Partner as provided for in Section 153.155(a) of the TLPL.

(f) The election of the Limited Partner by written notice to the General Partner
if at the time such notice is given (i) the General Partner has breached
Section 9.2 or (ii) the General Partner has merged or consolidated with another
entity without the prior written consent of the Limited Partner.

(g) The election of the Limited Partner by written notice to the General Partner
at any time after the third anniversary of the Delivery Date.

(h) The failure of the Partnership to consummate the acquisition of the
Properties.

(i) The election of the Limited Partner by written notice to the General Partner
upon (i) the dissolution, bankruptcy, insolvency, or other similar event, of the
General Partner or Parent; (ii) the occurrence of a Change in Control; (iii) the
death, insanity, legal disability, bankruptcy or insolvency of any Key Person;
or (iv) the resignation, retirement or removal of any Key Person as an executive
officer (or comparable title or position) of the General Partner or the
determination by the Limited Partner that Key Person is not otherwise actively
involved in the day-to-day management of the business and operations of the
General Partner and the Partnership; provided, that with respect to subclause
(iii) or (iv), within 60 days after such event, the General Partner has not
appointed a person acceptable to the Limited Partner to replace such Key Person.

(j) The occurrence of any other event which under the TLPL causes the winding-up
of a limited partnership.

Section 10.2. Withdrawal by General Partner and Reconstitution.

(a) Except as specifically permitted in Section 9.2, the General Partner
covenants and agrees not to (i) withdraw voluntarily from the Partnership,
either directly, by dissolution, by transfer of its Partnership interest or by
any other voluntary act (including any event of withdrawal from the Partnership
by the General Partner as provided in Section 153.155(a) of the TLPL), or
(ii) allow seizure, attachment, garnishment, foreclosure or other taking of its
Partnership interest. If the General Partner breaches any provision of this
Section 10.2 or



--------------------------------------------------------------------------------

Section 9.2, if an event described in Section 10.1(e) occurs, or if an election
is made by the Limited Partner to wind-up the Partnership pursuant to
Section 10.1(f) or Section 10.1(i) (other than in the instance in which the
Limited Partner’s right under Section 10.1(i) arises due to the death, insanity,
legal disability, bankruptcy or insolvency of a Key Person), all interests and
amounts which the General Partner would otherwise receive under Section 10.3
shall be reduced by the following applicable percentages of such interest and
amount: 90% if the withdrawal, breach, event or election occurs during the Phase
I Period; and 20% if the withdrawal, breach, event or election occurs during the
Phase II Period. The distribution to the Limited Partner of assets which would
otherwise be distributable to the General Partner but for this Section 10.2
shall constitute liquidated damages to the Limited Partner for a violation by
the General Partner of the covenant and agreement contained in the first
sentence of this Section 10.2, the parties having agreed that the amount of
actual damages would be difficult or impossible to calculate.

(b) Notwithstanding the foregoing Section 10.2(a) or any other provision of this
Agreement, (i) the Partnership may be reconstituted and its business continued
without being wound up if the Limited Partner so elects within 90 days after the
event causing winding up of the Partnership, and (ii) the provisions of
Section 153.155 through Section 153.162 of the TLPL shall be applicable to the
Partnership except that the right to recover damages from the withdrawing
General Partner pursuant to Section 153.162 of the TLPL shall be governed by
Section 10.2(a) of this Agreement.

Section 10.3. Liquidation and Termination. Upon winding-up of the Partnership
(unless it is reconstituted and its business continued as provided for in
Section 10.2(b)), the General Partner shall act as liquidator or may appoint in
writing one or more liquidators who shall have full authority to wind up the
affairs of the Partnership and make final distribution as provided herein;
provided, however, that if winding-up is caused by any of the events specified
in Section 10.1(c), (e), (f), (g), or (i), the liquidator shall be a person
selected in writing by the Limited Partner. The steps to be accomplished by the
liquidator are as follows:

(a) The liquidator shall continue to operate the Partnership properties with all
of the power and authority of the General Partner, and, as soon as reasonably
possible, unless directed otherwise by the Limited Partner, shall take all steps
reasonably necessary to market and sell the Partnership or its assets to a bona
fide third-party purchaser on the best terms and conditions available to the
Partnership and approved by the Limited Partner. If the liquidator is someone
appointed by the Limited Partner in accordance with the terms hereof, the
General Partner shall act in good faith and cooperate in all respects with the
liquidator in connection with the liquidation and winding up of the Partnership,
including the process of marketing and selling the Partnership’s assets to a
third party or parties.

(b) As promptly as possible, and, in any event, within 45 days after winding-up
and again after final liquidation (unless, in either instance, waived by the
Limited Partner), the liquidator shall cause a proper accounting to be made by
the Partnership’s independent accountants of the Partnership’s assets,
liabilities and operations through the last day of the month in which the
winding-up occurs or the final liquidation is completed, as appropriate.

(c) The liquidator shall pay all of the debts and liabilities of the Partnership
or otherwise make adequate provision therefor (including the establishment of a
cash escrow fund



--------------------------------------------------------------------------------

for contingent liabilities in such amount and for such term as the liquidator
may reasonably determine and as the Limited Partner shall approve).

(d) If the Limited Partner elects to have the liquidating distributions of the
Partnership made in kind, after making payment or provision for all debts and
liabilities of the Partnership, the Partners’ capital accounts shall then be
adjusted by (i) assuming the sale of all remaining assets of the Partnership for
cash at their respective fair market values (as determined by an appraiser
selected by the Limited Partner within 30 days after receipt by the Limited
Partner of notice that the liquidator has paid or made provision for all debts
and liabilities of the Partnership or as of the date of termination of the
Partnership, (ii) assuming the distribution of such cash at such time in the
percentages required under Section 4.2 and Section 4.4, taking into account
whether Cumulative Payout has occurred or would occur as a result of such
distribution, and (iii) debiting or crediting each Partner’s capital account
with its respective share of the hypothetical gains or losses resulting from
such assumed sales in the same manner as each such capital account would be
debited or credited for gains or losses on actual sales of such assets. In the
event that the Limited Partner fails to notify the General Partner of its
selection of an appraiser pursuant to the preceding sentence within the time
period specified therein, the General Partner shall be entitled to select such
appraiser. The liquidator shall then by payment of property (valued as of the
date of termination of the Partnership at its fair market value by the appraiser
selected in the manner provided above) distribute to the Partners such amounts
as are required to pay the positive balances of their respective capital
accounts. In making distributions of property in satisfaction of such capital
account balances, the liquidator shall distribute, to the extent possible,
undivided interests in each Lease in the same percentages as the Partners share
revenues from such Lease. Each Partner shall have the right to designate another
person to receive any property which otherwise would be distributed in kind to
that Partner pursuant to this Section 10.3 and Section 10.2 if that Section is
applicable. Any distributions to the Partners in liquidation of the Partnership
shall be made by the later of the end of the taxable year in which the
liquidation occurs, or 90 days after the date of such liquidation. For purposes
of the preceding sentence, the term “liquidation” shall have the same meaning as
set forth in Treasury Regulation §1.704-1(b)(2)(ii)(g) as in effect at such
time.

(e) If the Limited Partner does not elect to have the liquidating distributions
of the Partnership made in kind, after making payment or provision for all debts
and liabilities of the Partnership, the Partners’ capital accounts shall then be
adjusted by debiting or crediting each Partner’s capital account with its
respective share of the gains or losses resulting from the actual sale of
Partnership assets in connection with the liquidation under Section 10.3(a) and,
for purposes of determining the applicable GP Sharing Percentage and LP Sharing
Percentages, assuming the distribution of all cash available after the sale of
the assets of the Partnership in the percentage required under Section 4.2 and
Section 4.4 taking into account whether Cumulative Payout has occurred or would
occur as a result of such distribution. The liquidator shall then, by payment of
cash, distribute to the Partners such amounts as are required to pay the
positive balances of their respective capital accounts. Any distributions to the
Partners in liquidation of the Partnership shall be made by the later of the end
of the taxable year in which the liquidation occurs, or 90 days after the date
of such liquidation. For purposes of the preceding sentence, the term
“liquidation” shall have the same meaning as set forth in Treasury Regulation
§1.704-1(b)(2)(ii)(g) as in effect at such time.



--------------------------------------------------------------------------------

(f) The provisions of subsection (d) and subsection (e) of this Section 10.3
shall be subject to the effect of Section 10.2 if that Section is applicable.

(g) Except as expressly provided herein, the liquidator shall comply with any
applicable requirements of the TLPL and all other applicable laws pertaining to
the winding up of the affairs of the Partnership and the final distribution of
its assets.

(h) The distribution of cash to the Limited Partners in accordance with the
provisions of this Section 10.3 shall constitute a complete return to the
Limited Partner of its Capital Contributions and a complete distribution to the
Limited Partner of its interests in the Partnership and all Partnership
property.

(i) No Partner with a negative balance in its capital account shall be liable to
the Partnership or any other Partner for the amount of such negative balance
upon winding-up and liquidation.

Section 10.4. Cancellation of Certificate. Upon the completion of the
distribution of Partnership assets as provided herein, the Partnership shall be
terminated, and the liquidator (or the Partners if necessary) shall cause the
cancellation of the Certificate of Formation of the Partnership and shall take
such other actions as may be necessary to terminate the Partnership.

ARTICLE XI

REPRESENTATIONS AND WARRANTIES

Section 11.1. Representations and Warranties of General Partner. The General
Partner represents, warrants and covenants to the Limited Partner as follows:

(a) The General Partner is a limited liability company duly organized and
validly existing under the laws of the State of Texas. Parent is a limited
partnership duly organized and validly existing under the laws of the State of
Texas.

(b) The General Partner is duly qualified or will qualify to transact business
in every jurisdiction where the character of the properties owned or held by the
Partnership or where the nature of the business transacted by the Partnership
makes qualification by it necessary or appropriate in order for the Partnership
to conduct its business.

(c) The General Partner has the requisite power and authority to execute and
deliver this Agreement and to perform its obligations hereunder (including,
without limitation, the power and authority to act as General Partner of the
Partnership).

(d) The execution, delivery and performance by the General Partner of this
Agreement has been duly and validly authorized by all requisite action of the
General Partner, and no other such action is required to be taken to authorize
such execution, delivery and performance.

(e) The execution, delivery and performance by the General Partner of this
Agreement is within its powers and will not (i) be in contravention of or
violate any provisions of its charter or other governing documents, as amended
to the date hereof, or (ii) be in contravention of or result in any breach or
constitute a default under any applicable law, rule,



--------------------------------------------------------------------------------

regulation, judgment, license, permit or order or any material loan, note or
other agreement or instrument to which the General Partner is a party or by
which it or any of its properties are bound.

(f) When delivered to the Limited Partner, this Agreement will have been duly
and validly executed and will be binding upon the General Partner and
enforceable in accordance with the terms hereof.

(g) Neither the General Partner, nor any of its beneficial owners appears on the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control of the United States Department of the Treasury or in the Annex
to United States Executive Order 132224 – Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism,
nor are they otherwise a party with which the Partnership is prohibited to deal
under the laws of the United States. The General Partner further represents that
the monies used to fund the investment in the Partnership are not derived from,
invested for the benefit of, or related in any way to, the governments of, or
persons (i) within any country under a U.S. embargo enforced by the Office of
Foreign Assets Control, (ii) that have been designated as a “non-cooperative
country or territory” by the Financial Action Task Force on Money Laundering, or
(iii) that have been designated by the U.S. Secretary of the Treasury as a
“primary money laundering concern.”

(h) The General Partner does not know or have any reason to suspect that (i) the
monies used to fund its investment in the Partnership have been or will be
derived from or related to any illegal activities, including but not limited to,
money laundering activities and activities in violation of Part 12 of the
Anti-Terrorism, Crime and Security Act of 2001 or the Foreign Corrupt Practices
Act of 1977, and (ii) the proceeds from the General Partner’s investment in the
Partnership will be used to finance any illegal or illegitimate activities. The
General Partner (A) has conducted thorough due diligence with respect to all of
its beneficial owners, (B) has established the identities of all beneficial
owners and the source of each of the beneficial owner’s funds, and (C) will
retain evidence of any such identities, any such source of funds and any such
due diligence.

(i) The General Partner is eligible to acquire and hold federal oil and gas
leases indirectly through the Partnership.

(j) Except for a change of law over which the General Partner has no control
(and the General Partner shall immediately notify the Limited Partner when the
General Partner learns of such occurrence), the foregoing representations,
warranties and covenants shall remain true and accurate in all material respects
during the term of the Partnership, and the General Partner will neither take
action nor permit action to be taken which would cause any of the foregoing
representations to become untrue or inaccurate in any material respect.

(k) No consent, approval, authorization or order of any court or governmental
agency or authority or of any third party which has not been obtained is
required in connection with the execution, delivery and performance by the
General Partner of this Agreement.

(l) Neither the General Partner nor any of its Affiliates has employed or
retained any broker, agent or finder in connection with this Agreement or the
transactions contemplated



--------------------------------------------------------------------------------

herein, or paid or agreed to pay any brokerage fee, finder’s fee, commission or
similar payment to any person on account of this Agreement or the transactions
provided for herein; and the General Partner shall indemnify and hold harmless
the Partnership and the Limited Partner from any costs, including attorneys’
fees, and liability arising from the claim of any broker, agent or finder
employed or retained by the General Partner in connection with the Partnership
or this Agreement.

(m) None of the financial statements or other written documents or information
delivered herewith or heretofore by or on behalf of the General Partner to the
Limited Partner in connection with the General Partner, this Agreement, the
Properties and the operations to be conducted hereunder contains any untrue
statement of a material fact or omits to state any material fact (other than
facts which the Limited Partner recognizes to be industry risks normally
associated with the oil and gas business) necessary to keep the statements
contained herein or therein from being misleading. There is no fact peculiar to
the General Partner or the Properties (other than facts which the Limited
Partner recognizes to be industry risks normally associated with the oil and gas
business) which materially adversely affects or in the future may (so far as the
General Partner can now reasonably foresee) materially adversely affect (i) the
business, property or assets, or financial condition of the General Partner or
(ii) the Properties, and which has not been set forth in this Agreement or in
the other documents, certificates and statements furnished to the Limited
Partner by or on behalf of the General Partner prior to the date hereof in
connection with the transactions contemplated hereby.

(n) To the best knowledge of the General Partner, the General Partner and its
Affiliates and persons acting on their behalf have not taken any action, or
failed to take any action, which has caused the organization of the Partnership
and the issuance of the interests in the Partnership to be required to be
registered under the Securities Act of 1933, as amended, or any applicable state
blue sky laws.

(o) There is no pending or, to the best of the General Partner’s knowledge,
threatened judicial, administrative or arbitral action, suit or proceeding
against or investigation of the General Partner which is not fully insured
against (except standard deductible amounts) and which might materially and
adversely affect the financial condition of the General Partner or its ability
to perform its obligations under this Agreement.

(p) During the preceding 12-month period, the General Partner and its Affiliates
and persons acting on their behalf have not sold (except to a limited number of
persons who have represented themselves to be accredited investors, as defined
in Rule 501 promulgated by the Securities and Exchange Commission) any interest
in the Partnership or similar interests; with respect to any sales of interests
similar to the Partnership by the General Partner and its Affiliates and persons
acting on their behalf within six months after the date of this Agreement, the
General Partner shall do nothing which would require the registration of these
interests under the Securities Act of 1933, and the rules and regulations
promulgated thereunder, as well as applicable state securities laws.

(q) The General Partner acknowledges that the Partnership will not register as
an “investment company” under the Investment Company Act. Accordingly, the
General Partner represents that (i) it is a “qualified purchaser” or (ii) if not
a “qualified purchaser,” and if not an



--------------------------------------------------------------------------------

individual, that the number of shareholders, partners or members of the General
Partner has been provided in writing to the Partnership.

(r) The General Partner has delivered to the Limited Partner a true, accurate
and complete copy of the Purchase Agreement, the Assignment Agreement, and all
amendments thereto. As soon as practicable after the closing of the transactions
contemplated under the Purchase Agreement and the Assignment Agreement, the
General Partner will deliver to the Limited Partner a copy of all of the
documents and other instruments executed and delivered in connection therewith.

(s) Parent owns 100% of the beneficial interest of the General Partner.

Section 11.2. Representations and Warranties of Limited Partner. The Limited
Partner represents, warrants and covenants to the General Partner as follows:

(a) The Limited Partner is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware.

(b) The Limited Partner has all requisite power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.

(c) The execution, delivery and performance by the Limited Partner of this
Agreement are within its powers and do not and will not (i) contravene or
violate any provisions of its governing documents, as amended to the date
hereof, or (ii) contravene or result in any breach of or constitute a default
under any applicable law, rule or regulation or any loan, note or other
agreement or instrument to which it is a party or by which it or any of its
properties are bound.

(d) When delivered to the General Partner, this Agreement will be duly and
validly executed by the Limited Partner and will be binding upon it in
accordance with the terms hereof.

(e) Neither the Limited Partner nor any person acting on its behalf has employed
or retained any broker, agent or finder in connection with the transactions
provided for herein, or agreed to pay any brokerage fee, finder’s fee,
commission or similar payment to any person on account of the transactions
provided for herein; and the Limited Partner shall indemnify and hold harmless
the Partnership and the General Partner from any costs, including attorneys’
fees, and liability arising from the claim of any broker, agent or finder
employed or retained by the Limited Partner in connection with the Partnership
or this Agreement.

(f) It is acquiring its interest in the Partnership as an investment and not
with a view to the resale or other distribution to the public; provided,
however, that the disposition of its interest shall at all times be and remain
within its control.

(g) On the date hereof, it is a wholly-owned subsidiary of General Electric
Capital Corporation.

(h) Neither the Limited Partner, nor any of its beneficial owners appears on the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control of the United States Department of the Treasury or in the Annex
to United States Executive



--------------------------------------------------------------------------------

Order 132224 – Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism, nor are they otherwise a party
with which the Partnership is prohibited to deal under the laws of the United
States. The Limited Partner further represents that the monies used to fund the
investment in the Partnership are not derived from, invested for the benefit of,
or related in any way to, the governments of, or persons (i) within any country
under a U.S. embargo enforced by the Office of Foreign Assets Control, (ii) that
have been designated as a “non-cooperative country or territory” by the
Financial Action Task Force on Money Laundering, or (iii) that have been
designated by the U.S. Secretary of the Treasury as a “primary money laundering
concern.”

(i) The Limited Partner does not know or have any reason to suspect that (i) the
monies used to fund its investment in the Partnership have been or will be
derived from or related to any illegal activities, including but not limited to,
money laundering activities and activities in violation of Part 12 of the
Anti-Terrorism, Crime and Security Act of 2001 or the Foreign Corrupt Practices
Act of 1977, and (ii) the proceeds from the Limited Partner’s investment in the
Partnership will be used to finance any illegal or illegitimate activities. The
Limited Partner (A) has conducted thorough due diligence with respect to all of
its beneficial owners, (B) has established the identities of all beneficial
owners and the source of each of the beneficial owner’s funds, and (C) will
retain evidence of any such identities, any such source of funds and any such
due diligence.

(j) The Limited Partner is eligible to acquire and hold federal oil and gas
leases indirectly through the Partnership.

ARTICLE XII

MISCELLANEOUS

Section 12.1. Notices. All notices, elections, demands or other communications
required or permitted to be made or given pursuant to this Agreement shall be in
writing and shall be considered as properly given or made if given by
(a) personal delivery, (b) expedited delivery service with proof of delivery,
(c) first class mail postage prepaid, or (d) facsimile or email (provided that
such facsimile or email is confirmed by proof of delivery). Each Partner’s
address for notices and other communications hereunder shall be that set forth
opposite such Partner’s signature hereto; provided, however, that when in this
Agreement it is provided that a time period shall commence when a notice is
received, such time period shall commence upon actual receipt by the addressee
regardless of when the notice is given or made. The Limited Partner may change
its address by giving notice in writing to the General Partner of its new
address, and the General Partner may change its address by giving notice in
writing to the Limited Partner of its new address.

Section 12.2. Amendments. This Agreement may be changed, modified, or amended
only by an instrument in writing duly executed by both Partners.

Section 12.3. Partition. Each of the Partners hereby irrevocably waives for the
term of the Partnership any right that such Partner may have to maintain any
action for partition with respect to the Partnership property.



--------------------------------------------------------------------------------

Section 12.4. Entire Agreement. This Agreement and the other documents
contemplated hereunder constitute the full and complete agreement of the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, between the parties hereto
with respect to the subject matter hereof.

Section 12.5. No Waiver. The failure of any Partner to insist upon strict
performance of a covenant hereunder or of any obligation hereunder, irrespective
of the length of time for which such failure continues, shall not be a waiver of
such Partner’s right to demand strict compliance in the future. No consent or
waiver, express or implied, to or of any breach or default in the performance of
any obligation hereunder shall constitute a consent or waiver to or of any other
breach or default in the performance of the same or any other obligation
hereunder.

Section 12.6. Applicable Law. This Agreement and the rights and obligations of
the parties hereunder shall be governed by and interpreted, construed and
enforced in accordance with the laws of the State of Texas.

Section 12.7. Successors and Assigns. Subject to Article IX, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

Section 12.8. Exhibits. Exhibits 2.1—Payout Discount Factor Table, 3.2(e)(iii),
5.6, 6.8, 8.2(d) and 8.2(j)(iii) to this Agreement are attached hereto. Each
Exhibit is incorporated herein by reference and made a part hereof for all
purposes and references to this Agreement shall also include such Exhibit unless
the context in which used shall otherwise require.

Section 12.9. Survival of Representations and Warranties. All representations,
warranties and covenants made by the General Partner or the Limited Partner in
this Agreement or any other document contemplated thereby or hereby shall be
considered to have been relied upon by the other party hereto and shall survive
the execution and delivery of this Agreement or such other document, regardless
of any investigation made by or on behalf of any such party.

Section 12.10. No Third Party Benefit. Nothing in this Agreement, either express
or implied, is intended to or shall confer upon any person other than the
parties hereto, and their respective successors and permitted assigns, any
rights, benefits, or remedies of any nature whatsoever under or by reason of
this Agreement.

Section 12.11. Public Announcements. Except as may be required by applicable law
or by obligations pursuant to any listing agreement with any national securities
exchange, neither the General Partner nor the Limited Partner shall issue any
press release or otherwise make any public statement with respect to this
Agreement or the transactions contemplated hereby without the prior written
approval of the other party, which approval shall not be unreasonably withheld.
Any such press release or public statement required by applicable law or by
obligations pursuant to any listing agreement with any national securities
exchange shall only be made after reasonable notice to the other party.

Section 12.12. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute but one and the same instrument.



--------------------------------------------------------------------------------

Section 12.13. Confidentiality. Except as required by law, each party to this
Agreement agrees that it shall keep confidential and shall not disclose or
divulge any confidential, proprietary, or secret information which such party
may obtain relating to the Partnership, the Properties, or any party hereto
pursuant to this Agreement, unless such information (a) is known, or until such
information becomes known, to the public, (b) was in such party’s possession
before receipt from the Partnership or the other party, (c) is rightfully
received by such party from a third party who, to such party’s knowledge, is not
under a duty of confidentiality to the Partnership or the other party, (d) is
disclosed by the Partnership or the other party or either of their
representatives to a third party without a duty of confidentiality to the
Partnership or the other party imposed on such third party, or (e) is
independently developed by such party or its representatives; provided, that a
party may disclose such information (i) to its attorneys, accountants,
consultants, and other professionals to the extent necessary to obtain their
services in connection with this Agreement and the transactions contemplated by
this Agreement, (ii) to any prospective purchaser of any interest in the
Partnership as long as such prospective purchaser agrees in writing to be bound
by the provisions of this Section 12.13, (iii) as required by law, rule
(including any stock exchange rule), regulation, or legal process (provided,
however, that to the extent practicable, such party shall give prompt written
notice of any such request for such information to the Partnership and the other
party, and agrees to cooperate with the Partnership and the other party, at the
Partnership’s expense, to the extent permissible and practicable, to challenge
the request or limited the scope thereof, as the Partnership may reasonably deem
appropriate); or (iv) relating to the U.S. federal and state income tax
treatment and tax structure of the transaction contemplated hereby and all
materials of any kind (including opinions and tax analyses) relating to the tax
treatment and tax structure, not including information relating to the identity
of the Partners, their Affiliates, agents, or advisors.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the day
and year first above written.

 

GENERAL PARTNER: CATENA OIL & GAS LLC By:  

/s/ Howard E. Ehler

  Howard E. Ehler, Vice President-   Chief Financial Officer ADDRESS FOR NOTICE
PURPOSES:

110 Cypress Station Drive, Suite 220

Houston, Texas 77090

Attention: Frank A. Lodzinski

Facsimile No.: 281-537-8324

Email: frank@sbenergy.com

SIGNATURE PAGE—Agreement of Limited Partnership

providing for the formation of OKLA Energy Partners LP



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the day
and year first above written.

 

LIMITED PARTNER: EFS O&G, LLC By:   AIRCRAFT SERVICES CORPORATION,   as Manager
By:  

/s/ Raymond G. Edgar, Jr.

  Raymond G. Edgar, Jr., Vice President ADDRESS FOR NOTICE PURPOSES:

GE Energy Financial Services

120 Long Ridge Road, 3rd Floor

Stamford, Connecticut 06927-1550

Attention: Global Asset Management Operations

Facsimile No.: 203-961-2017

Email: ray.edgar@ge.com

SIGNATURE PAGE—Agreement of Limited Partnership

providing for the formation of OKLA Energy Partners LP



--------------------------------------------------------------------------------

EXHIBIT 8.2(j)(iii)

EXAMPLE OF FAS 133 HEDGE DOCUMENTATION

Oil Hedge

Hedge Execution Date

Overview

[l] (“[l]” or the “Company”) is a private limited partnership which owns mineral
interests in more than              producing oil and gas wells and             
non-producing oil and gas wells and locations in             . EFS O&G, LLC, a
wholly owned subsidiary of GE Energy Financial Services, Inc. (“EFS” or “LP”)
acquired a             % interest in [l] for $            MM, and is the limited
partner of [l]. [l] (“GP”) owns a             % interest in [l], and is the
general partner of [l].

[l] uses a series of annual floating-to-fixed rate commodity swaps to hedge the
price risk associated with changes in the price of the oil production allocated
to EFS. NYMEX Crude Oil West Texas Intermediate (WTI) is the proxy for [l]’s
selling price of the oil production allocated to EFS. GECC is guarantor to the
swaps.

This program documentation is divided into six sections:

 

  •  

Risk Objective and Strategy

 

  •  

Nature of the Hedging Relationship (FAS133 Designation)

 

  •  

Identification of Hedged Item

 

  •  

Identification of Hedging Instrument

 

  •  

Measuring Hedge Effectiveness

 

  •  

Relief of Other Comprehensive Income Account (OCI)

How This Documentation Will Be Used

Readers of financial statements can reference this document to understand hedge
program fundamentals (objectives, approved hedging instruments, effectiveness
tests, etc.). Individual hedges will be executed, however this document will
serve as FAS 133 hedge documentation for the program and will be filed within
the Finance department of the GP contemporaneously at the time of hedge
election. Any incremental hedges executed over and above the initial hedges for
a given month will be referenced by way of updating the table attached below.

Identification of the hedged item & hedging instrument, effectiveness testing
method and OCI relief instructions will be based on the information contained in
this document and are specific to the [l] hedge.

Risk Objective and Strategy

Annual volatility in the WTI can exceed 50%, thereby posing significant earnings
and cash flow risks. The risk being hedged is the fluctuation in cash flows for
forecasted PDP production due to the WTI volatility. An independent engineering
consultant forecasted the PDP volumes to be produced by [l] and allocated to EFS
at the acquisition date. The objective of [l] in executing



--------------------------------------------------------------------------------

the hedge is to mitigate the WTI volatility that could adversely affect
forecasted cash flows and earnings related to such production.

TABLE A

 

Year

 

Maturity

 

Monthly Notional

 

Receive Fixed Price

 

Pay Floating Price

SWAP

       

2007

  xx/yy/07 – 12/1/07   The first          bbls   $         / bbl   NYMEX-WTI

2008

  1/1/08 – 12/1/08   The first          bbls   $         / bbl   NYMEX-WTI

2009

  1/1/09 – 12/1/09   The first          bbls   $         / bbl   NYMEX-WTI

2010

  1/1/10 – 12/1/10   The first          bbls   $         / bbl   NYMEX-WTI

2011

  1/1/11 – 12/1/11   The first          bbls   $         / bbl   NYMEX-WTI

2012

  1/1/12 – 12/1/12   The first          bbls   $         / bbl   NYMEX-WTI

2013

  1/1/13 – 12/1/13   The first          bbls   $         / bbl   NYMEX-WTI

Nature of the Hedging Relationship (FAS 133 Designation)

Cash flow hedge – forecasted purchases of oil

Identification of Hedged Item

Identification of Hedged Item—Price

The hedged item will be the sale of monthly oil production allocated to EFS at
[l]’s spot price equal to the notional amount in bbls as outlined in Table A. As
previously noted the monthly WTI prices are the primary proxies for pricing
[l]’s physical sales of oil in this region. [l]’s physical supply contracts are
with third parties and are based on the WTI prices adjusted for basis
differentials for quality and transportation. Where contracts are being
aggregated for hedging purposes under the program, [l] has performed and
documented the results of similarity tests performed on the various contracts
being aggregated for hedging purposes under the program to meet the “aggregation
of similar risk exposures” criteria under FAS 133.

Identification of Hedged Item—Volume

The sales volumes represent the first sales of oil for the relevant period.
Specific monthly volumes under hedge, as outlined in the swap confirmation, were
based on 85% of forecasted monthly PDP oil production as per the original
engineering report. Past experience has shown that these forecasts are accurate,
and therefore, we deem the production amounts included in these forecasts to be
highly probable.

Credit Risk Exposure

Exposure limits with financial institutions are approved by name and dollar
exposure. Although a change in counterparty creditworthiness would not
necessarily indicate that the counterparty would default on its obligations,
such a change would warrant further investigation.

Identification of Hedging Instrument

Approved Derivatives

The financial instrument identified below will be used to hedge the cash flow
exposure for [l].

 

  •  

Over the Counter (OTC) swaps settled against NYMEX: Crude Oil West Texas
Intermediate (WTI) settlement price.



--------------------------------------------------------------------------------

Trade Details

The notional amounts by term (volumes hedged), variable floating rate index
price, fixed price, and forecasted PDP volumes along with description of hedge
settlement will be designated for each hedge by [l]. These terms will also be
identified in each individual trade confirmation to be maintained by GECC.

Measuring Hedge Effectiveness

In order to qualify for hedge accounting both at inception of the hedge and on
an ongoing basis, prospective and retrospective effectiveness assessment tests
(see below) will be performed to prove that the hedging relationship will be
highly effective in achieving offsetting cash flows attributable to the hedged
risk during the term of the hedge.

Prospective (Upon Inception) Effectiveness Test

It includes performing (upon hedge inception) a regression analysis of actual
monthly weighted average oil price realized by [l] for its oil sales to its
customers versus the actual WTI settlement price. Actual monthly weighted
average oil price realized by [l] is calculated by adding up the total revenues
received by [l] for oil sales to its customers and dividing it by the total
monthly quantity of oil sold by [l] to its customers. Upon hedge inception the
test will be performed utilizing at least 15 monthly historical data points.
Subsequently, it will be performed quarterly (during the last month of the
fiscal quarter). In order to qualify for hedge accounting, the regression
analysis should reflect the following results:

 

  •  

1 >= R-square >= 0.80, Slope is 0.80 – 1.25 and F stat passes at 95% confidence
level, is required for prospective Cash Flow Designation.

The results of the tests performed upon inception are maintained by GECC and
supplied to the GP for [l ]’s records.

Retrospective (Quarterly) Effectiveness Test

The tests will be performed on a quarterly basis for the purpose of
determination of the continuance of Cash Flow Hedge Accounting designation and
application or potential de-designation due to test failure. The test will
include performing regression analysis detailed above in the Prospective
Effectiveness Test.

Actual Ineffectiveness

Hypothetical derivative method (Per DIG Issue G7) will be utilized to measure
the portion of the hedge results deemed to be effective and ineffective. A
hypothetical forward curve (for each hedging relationship) will initially be
created with a strike price calculated based on the actual WTI forward curve at
hedge inception.

Accumulated other comprehensive income associated with the hedged transaction
shall be adjusted to a balance that reflects the lesser of the following (in
absolute amounts):

 

(1) The cumulative gain or loss on the derivative from inception of the hedge
less the derivative’s gains or losses previously reclassified from accumulated
other comprehensive income into earnings.



--------------------------------------------------------------------------------

(2) The portion of the cumulative gain or loss on the derivative necessary to
offset the cumulative change in expected future cash flows on the hedged
transaction from inception of the hedge less the derivative’s gains or losses
previously reclassified from accumulated other comprehensive income into
earnings.

A gain or loss shall be recognized in earnings, as necessary, for any remaining
gain or loss on the hedging derivative or to adjust other comprehensive income
to the balance specified above. The ineffective portion would be the amount of
change in fair value of the hedge that is greater than the change in fair value
of the hypothetical derivative on an absolute basis.

Relief of Other Comprehensive Income Account (OCI)

OCI will be released into P&L as and when the hedged oil sales occur and the
monthly contract settles. Amounts will be cleared to the Income Statement
utilizing a revenue account.



--------------------------------------------------------------------------------

Natural Gas Hedge

Hedge Execution Date

Overview

[l] (“[l]” or the “Company”) is a private limited partnership which owns mineral
interests in more than              producing oil and gas wells and             
non-producing oil and gas wells and locations in             . EFS O&G, LLC, a
wholly owned subsidiary of GE Energy Financial Services, Inc. (“EFS” or “LP”)
acquired a             % interest in [l] for $            MM, and is the limited
partner of [l]. [l] (“GP”) owns a             % interest in [l], and is the
general partner of [l].

[l] uses a series of annual floating-to-fixed rate commodity swaps to hedge the
price risk associated with changes in the price of the natural gas production
allocated to EFS. The NYMEX Houston Ship Channel Natural Gas Index (NG) is the
proxy for [l]’s selling price of the natural gas production allocated to EFS.
GECC is guarantor to the swaps.

This program documentation is divided into six sections:

 

  •  

Risk Objective and Strategy

 

  •  

Nature of the Hedging Relationship (FAS133 Designation)

 

  •  

Identification of Hedged Item

 

  •  

Identification of Hedging Instrument

 

  •  

Measuring Hedge Effectiveness

 

  •  

Relief of Other Comprehensive Income Account (OCI)

How This Documentation Will Be Used

Readers of financial statements can reference this document to understand hedge
program fundamentals (objectives, approved hedging instruments, effectiveness
tests, etc.). Individual hedges will be executed, however this document will
serve as FAS 133 hedge documentation for the program and will be filed within
the Finance department of the GP contemporaneously at the time of hedge
election. Any incremental hedges executed over and above the initial hedges for
a given month will be referenced by way of updating the table attached below.

Identification of the hedged item & hedging instrument, effectiveness testing
method and OCI relief instructions will be based on the information contained in
this document and are specific to the [l] hedge.

Risk Objective and Strategy

Annual volatility in the NG can exceed 50%, thereby posing significant earnings
and cash flow risks. The risk being hedged is the fluctuation in cash flows for
forecasted PDP production due to the NG volatility. An independent engineering
consultant forecasted the PDP volumes to be produced by [l] and allocated to EFS
at the acquisition date. The objective of [l] in executing the hedge is to
mitigate the NG volatility that could adversely affect forecasted cash flows and
earnings related to such production.



--------------------------------------------------------------------------------

TABLE A

 

Year

 

Maturity

 

Monthly Notional

 

Receive Fixed Price

 

Pay Floating Price

SWAP

       

2007

  xx/yy/07 – 12/1/07   The first          mmbtu   $         / mmbtu   NYMEX

2008

  1/1/08 – 12/1/08   The first          mmbtu   $         / mmbtu   NYMEX

2009

  1/1/09 – 12/1/09   The first          mmbtu   $         / mmbtu   NYMEX

2010

  1/1/10 – 12/1/10   The first          mmbtu   $         / mmbtu   NYMEX

2011

  1/1/11 – 12/1/11   The first          mmbtu   $         / mmbtu   NYMEX

2012

  1/1/12 – 12/1/12   The first          mmbtu   $         / mmbtu   NYMEX

2013

  1/1/13 – 12/1/13   The first          mmbtu   $         / mmbtu   NYMEX

Nature of the Hedging Relationship (FAS 133 Designation)

Cash flow hedge – forecasted purchases of natural gas

Identification of Hedged Item

Identification of Hedged Item—Price

The hedged item will be the sale of monthly natural gas production allocated to
EFS at [l]’s spot price equal to the notional amount in mmbtu as outlined in
Table A. As previously noted the monthly NG prices are the primary proxies for
pricing [l]’s physical sales of natural gas in this region. [l]’s physical
supply contracts are with third parties and are based on the NG prices adjusted
for basis differentials for quality and transportation. Where contracts are
being aggregated for hedging purposes under the program, [l] has performed and
documented the results of similarity tests performed on the various contracts
being aggregated for hedging purposes under the program to meet the “aggregation
of similar risk exposures” criteria under FAS 133.

Identification of Hedged Item—Volume

The sales volumes represent the first sales of natural gas for the relevant
period. Specific monthly volumes under hedge, as outlined in the swap
confirmation, were based on 85% of forecasted monthly PDP natural gas production
as per the original engineering report. Past experience has shown that these
forecasts are accurate, and therefore, we deem the production amounts included
in these forecasts to be highly probable.

Credit Risk Exposure

Exposure limits with financial institutions are approved by name and dollar
exposure. Although a change in counterparty creditworthiness would not
necessarily indicate that the counterparty would default on its obligations,
such a change would warrant further investigation.

Identification of Hedging Instrument

Approved Derivatives

The financial instrument identified below will be used to hedge the cash flow
exposure for [l ].

 

  •  

Over the Counter (OTC) swaps settled against NYMEX: Houston Ship Channel Natural
Gas (NG) settlement price.



--------------------------------------------------------------------------------

Trade Details

The notional amounts by term (volumes hedged), variable floating rate index
price, fixed price, and forecasted PDP volumes along with description of hedge
settlement will be designated for each hedge by [l]. These terms will also be
identified in each individual trade confirmation to be maintained by GECC.

Measuring Hedge Effectiveness

In order to qualify for hedge accounting both at inception of the hedge and on
an ongoing basis, prospective and retrospective effectiveness assessment tests
(see below) will be performed to prove that the hedging relationship will be
highly effective in achieving offsetting cash flows attributable to the hedged
risk during the term of the hedge.

Prospective (Upon Inception) Effectiveness Test

It includes performing (upon hedge inception) a regression analysis of actual
monthly weighted average natural gas price realized by [l] for its natural gas
sales to its customers versus the actual NG settlement price. Actual monthly
weighted average natural gas price realized by [l] is calculated by adding up
the total revenues received by [l] for natural gas sales to its customers and
dividing it by the total monthly quantity of natural gas sold by [l] to its
customers. Upon hedge inception the test will be performed utilizing at least 15
monthly historical data points. Subsequently, it will be performed quarterly
(during the last month of the fiscal quarter). In order to qualify for hedge
accounting, the regression analysis should reflect the following results:

 

  •  

1 >= R-square >= 0.80, Slope is 0.80 – 1.25 and F stat passes at 95% confidence
level, is required for prospective Cash Flow Designation.

The results of the tests performed upon inception are maintained by GECC and
supplied to the GP for [l ]’s records.

Retrospective (Quarterly) Effectiveness Test

The tests will be performed on a quarterly basis for the purpose of
determination of the continuance of Cash Flow Hedge Accounting designation and
application or potential de-designation due to test failure. The test will
include performing regression analysis detailed above in the Prospective
Effectiveness Test.

Actual Ineffectiveness

Hypothetical derivative method (Per DIG Issue G7) will be utilized to measure
the portion of the hedge results deemed to be effective and ineffective. A
hypothetical forward curve (for each hedging relationship) will initially be
created with a strike price calculated based on the actual NG forward curve at
hedge inception.

Accumulated other comprehensive income associated with the hedged transaction
shall be adjusted to a balance that reflects the lesser of the following (in
absolute amounts):

 

(1) The cumulative gain or loss on the derivative from inception of the hedge
less the derivative’s gains or losses previously reclassified from accumulated
other comprehensive income into earnings.



--------------------------------------------------------------------------------

(2) The portion of the cumulative gain or loss on the derivative necessary to
offset the cumulative change in expected future cash flows on the hedged
transaction from inception of the hedge less the derivative’s gains or losses
previously reclassified from accumulated other comprehensive income into
earnings.

A gain or loss shall be recognized in earnings, as necessary, for any remaining
gain or loss on the hedging derivative or to adjust other comprehensive income
to the balance specified above. The ineffective portion would be the amount of
change in fair value of the hedge that is greater than the change in fair value
of the hypothetical derivative on an absolute basis.

Relief of Other Comprehensive Income Account (OCI)

OCI will be released into P&L as and when the hedged natural gas sales occur and
the monthly contract settles. Amounts will be cleared to the Income Statement
utilizing a revenue account.